 

Exhibit 10.4

 

Execution Version

 

NOTE PURCHASE AGREEMENT

 

by and among

 

FACEBANK GROUp, INC.;
FUBOTV ACQUISITION CORP.;
EVOLUTION AI CORPORATION; and
PULSE EVOLUTION CORPORATION
as Borrower

 

and

 

FB LOAN SERIES I, LLC

 

as Purchaser

 



 

 

Dated as of March 19, 2020

 

 



 

   

 

 

TABLE OF CONTENTS

 

  Page     Article 1 DEFINITIONS 1   1.1 Definitions 1         Article 2 TERM
LOANS 11   2.1 Purchase, Sale and Issuance of the Notes 11   2.2 Fees Payable 11
  2.3 Closing 12         Article 3 INTEREST AND PAYMENTS 12   3.1 Interest 12  
3.2 Redemption of Notes 12   3.3 Manner of Payment 13         Article 4
CONDITIONS TO THE OBLIGATIONS OF THE PURCHASER 14   4.1 Conditions to the
Obligations of the Purchaser to Purchase the Notes on the Closing Date 14      
  Article 5 CONDITIONS TO OBLIGATIONS OF THE LOAN PARTIES 16   5.1
Representations and Warranties 16   5.2 Compliance with this Agreement 16      
  Article 6 REPRESENTATIONS AND WARRANTIES OF THE LOAN PARTIES 16   6.1
Existence and Power 16   6.2 Corporate Authorization; No Contravention 16   6.3
Governmental Authorization; Third Party Consents 17   6.4 Binding Effect 17  
6.5 FuboTV Merger Agreement Representations 17   6.6 [Reserved] 17   6.7 No
Default or Breach 17   6.8 [Reserved] 17   6.9 [Reserved] 17   6.10 [Reserved]
17   6.11 [Reserved] 17   6.12 [Reserved] 17   6.13 [Reserved] 17   6.14
Investment Company/Government Regulations 17   6.15 [Reserved] 18   6.16
Capitalization 18   6.17 Private Offering 18   6.18 Broker’s, Finder’s or
Similar Fees 18   6.19 [Reserved] 18   6.20 [Reserved] 18

 



 i 

 

 

  6.21 [Reserved] 18   6.22 Potential Conflicts of Interest 18   6.23 [Reserved]
19   6.24 [Reserved] 19   6.25 [Reserved] 19   6.26 [Reserved] 19   6.27
Solvency 19   6.28 [Reserved] 19   6.29 OFAC 19   6.30 Disclosure 19   6.31 No
Default 19         Article 7 REPRESENTATIONS AND WARRANTIES OF THE PURCHASER 19
  7.1 Authorization; No Contravention 19   7.2 Binding Effect 19   7.3 No Legal
Bar 19   7.4 Securities Laws 20   7.5 Governmental Authorization; Third Party
Consent 20         Article 8 AFFIRMATIVE COVENANTS 20   8.1 Delivery of
Financial and Other Information 20   8.2 Use of Proceeds 21   8.3 Notice of
Default 21   8.4 Conduct of Business 22   8.5 Taxes and Claims 22   8.6
Insurance 22   8.7 Compliance with Laws 22   8.8 Maintenance of Properties 23  
8.9 Audits and Inspection 23   8.10 Issue Taxes 23   8.11 [Reserved] 23   8.12
[Reserved] 23   8.13 [Reserved] 23   8.14 Delivery of Information by Holders 23
  8.15 Execution of Supplemental Documents 23   8.16 [Reserved] 23   8.17 Post
Closing Covenants 23   8.18 Further Assurances 25         Article 9 NEGATIVE
COVENANTS 25   9.1 Limitations on Debt. 25   9.2 Liens. 25   9.3 Restricted
Payments 26   9.4 Loans 26   9.5 Investments 26   9.6 Mergers, Consolidations,
Sales 27

 



 ii 

 

 

  9.7 Subsidiaries 27   9.8 Amendment to Organizational Documents 27   9.9
Restrictive Agreements 27   9.10 Capital Expenditures 28   9.11 Transactions
with Affiliates 28   9.12 Additional Negative Pledges 28   9.13 Use of Proceeds
28   9.14 Fiscal Year and Accounting Changes 28   9.15 Disposition of Assets 28
  9.16 FuboTV Merger Agreement; FuboTV Loan Agreement 29         Article 10
RESERVED 29       Article 11 EVENTS OF DEFAULT     11.1 Events of Default 29  
11.2 Acceleration 31   11.3 Standstill 31   11.4 Set-Off 32   11.5 Cumulative
Remedies 32         Article 12 INDEMNIFICATION 33   12.1 Indemnification 33  
12.2 Procedure; Notification 33         Article 13 MISCELLANEOUS 34   13.1
Survival of Representations and Warranties 34   13.2 Notices 34   13.3
Successors and Assigns 35   13.4 Amendment and Waiver 35   13.5 Signatures;
Counterparts 36   13.6 Headings 36   13.7 GOVERNING LAW 36   13.8 JURISDICTION,
JURY TRIAL WAIVER, ETC 36   13.9 Severability 37   13.10 Rules of Construction
37   13.11 Entire Agreement 37   13.12 Certain Expenses 37   13.13 Publicity 37
  13.14 Further Assurances 37   13.15 No Strict Construction 37

 

Exhibits

 

A Form of Note B Form of Shareholder Debt Facility Loan Documents C Form of
Warrant

 

 iii 

 

 

NOTE PURCHASE AGREEMENT

 

NOTE PURCHASE AGREEMENT, dated as of March 19, 2020, by and among FACEBANK
GROUP, INC., a Florida corporation (“FaceBank”), FuboTV Acquisition Corp., a
Delaware corporation (“Merger Sub”), EVOLUTION AI CORPORATION, a Florida
corporation, (“Evolution AI”), PULSE EVOLUTION CORPORATION, a Nevada corporation
(“Pulse” and together with FaceBank, Merger Sub and Evolution AI collectively,
the “Borrower”) and FB LOAN SERIES I, LLC, a Delaware limited liability company
(the “Purchaser”).

 

STATEMENT OF PURPOSE:

 

WHEREAS, the Borrower wishes to sell to the Purchaser, and the Purchaser wishes
to purchase on the terms and conditions set forth herein, senior secured
promissory notes issued by the Borrower to the Purchaser in an aggregate
principal amount of $10,050,000, substantially in the form of Exhibit A hereto;
and

 

WHEREAS, the Borrower is willing to secure all of the Obligations by granting to
the Purchaser a Lien upon substantially all of its assets subject to any
limitations set forth herein.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for other good and valuable consideration, the receipt and
adequacy of which is hereby acknowledged, the parties hereto agree as follows:

 

Article 1
DEFINITIONS

 

1.1 Definitions. As used in this Agreement, the following terms have the
meanings indicated:

 

“Affiliate” means, with respect to any specified Person, any other Person who,
directly or indirectly, controls, is controlled by, or is under common control
with such Person, including without limitation (a) with respect to any such
Person that is an entity, any general partner, managing member, officer or
director of such Person or any venture capital fund now or hereafter existing
that is controlled by one or more general partners or managing members of, or
shares the same management company with, such Person and (b) with respect to any
such Person that is an individual including, without limitation, such
individual’s spouse, lineal ancestors, lineal blood or adopted descendants, and
any trust or other estate planning vehicle for any of their benefit or any
entity in which only such persons own equity interests. A Person shall be deemed
to control another Person if the controlling Person owns ten percent (10%) or
more of any class of voting securities (or other ownership interests) of the
controlled Person or possesses, directly or indirectly, the power to direct or
cause the direction of the management or policies of the controlled Person,
whether through ownership of Capital Stock, by contract or otherwise. None of
the Purchaser nor any of its Affiliates shall be, or be deemed to be, an
Affiliate of any Loan Party.

 

“Agreement” means this Note Purchase Agreement, including the exhibits and
schedules attached hereto, as the same may be amended, supplemented or modified
in accordance with the terms hereof.

 

“AMC Loan Agreement” means that certain Credit and Guaranty Agreement dated as
of April 6, 2018, by and among FuboTV, the guarantors party thereto, the lenders
party thereto and AMC Networks Ventures LLC, as administrative agent and
collateral agent, amended, amended and restated, modified, supplemented,
restated or replaced from time to time.

 

   

 

 

“AMC Loan Documents”, collectively, the AMC Loan Agreement and all other
instruments, agreements and documents executed in connection therewith
(specifically including the “Credit Documents” (as defined in the AMC Loan
Agreement), as each such document may be amended, amended and restated,
modified, supplemented, restated or replaced from time to time.

 

“Applicable Insolvency Laws” means the United States Bankruptcy Code and all
other liquidation, bankruptcy, assignment for the benefit of creditors,
conservatorship, moratorium, receivership, insolvency, rearrangement,
reorganization or similar debtor relief laws of the United States or other
applicable jurisdictions in effect from time to time.

 

“Asset Disposition” means any sale, lease, license, transfer, assignment or
other consensual disposition by any Loan Party or any Subsidiary of any asset in
an amount in excess of $50,000 in the aggregate, but excluding (i) dispositions
of inventory or used, obsolete, worn-out or surplus equipment, all in the
ordinary course of the Loan Parties’ business, (ii) dispositions of Cash and
Cash Equivalents, and (iii) sales, transfers and other dispositions of accounts
receivable in connection with the compromise, settlement or collection thereof
in the ordinary course of the Loan Parties’ business.

 

“Board” means the board of directors of FaceBank.

 

“Borrower” has the meaning given to that term in the preamble hereof, shall
extend to all permitted successors and assigns of such Persons and upon the
Merger Date Joinder, shall include FuboTV.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in the State of New York are authorized or required by law or
executive order to close.

 

“Capital Expenditure” means any expenditure for any purchase or other
acquisition of any asset which would be classified as a fixed or capital asset
on a balance sheet prepared in accordance with GAAP (including, without
limitation, the capitalized portion of any software development costs),
excluding (a) the cost of assets acquired pursuant to Capitalized Leases, (b)
expenditures of insurance proceeds (or other similar recoveries) to rebuild or
replace any asset after a casualty loss or cash awards of compensation arising
from the taking of eminent domain or condemnation (c) leasehold improvement
expenditures for which the Person is reimbursed promptly by the lessor.

 

“Capital Stock” means (a) any capital stock, partnership, membership, joint
venture or other ownership or equity interest, participation or securities
(whether voting or non-voting, whether preferred, common or otherwise), and (b)
any option, warrant, security or other right (including Debt securities or other
evidence of Debt) directly or indirectly convertible into or exercisable or
exchangeable for, or otherwise to acquire directly or indirectly, any capital
stock, partnership, membership, joint venture or other ownership or equity
interest, participation or security described in clause (a) above.

 

“Capitalized Lease” of a Person means any lease of Property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with GAAP; provided, however, that all obligations of any Person that
are or would have been treated as operating leases for purposes of GAAP prior to
the issuance by the Financial Accounting Standards Board on February 25, 2016 of
an Accounting Standards Update (the “ASU”) shall continue to be accounted for as
operating leases for purposes of this definition and all other financial
definitions, calculations and covenants for purposes of this Agreement (other
than for purposes of the delivery of financial statements prepared in accordance
with GAAP) whether or not such operating lease obligations were in effect on
such date), notwithstanding the fact that such obligations are required in
accordance with the ASU (on a prospective or retroactive basis or otherwise) to
be treated as capitalized lease obligations in accordance with GAAP.

 

 2 

 

 

“Cash” means the currency of the United States of America.

 

“Cash Equivalents” means (a) short-term obligations of, or fully guaranteed by,
the United States of America or any agency or instrumentality thereof, (b)
commercial paper rated A-1 or better by Standard & Poors or P-1 or better by
Moody’s, (c) demand deposit accounts maintained in the ordinary course of
business, and (d) certificates of deposit issued by and time deposits with
commercial banks (whether domestic or foreign) having capital and surplus in
excess of $100,000,000; provided in each case that the same provides for payment
of both principal and interest (and not principal alone or interest alone) and
is not subject to any contingency regarding the payment of principal or
interest.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended.

 

“Change of Control” means, other than in connection with the FuboTV Merger, the
consummation of a merger, consolidation, reorganization, sale of Capital Stock
by the Borrower or any holder of the Borrower’s Capital Stock, sale or other
disposition of all or substantially all of the assets of the Borrower that
results in any Person or “group” (within the meaning of Rules 13d-3 and 13d-5 of
the Exchange Act) (i) having the right to nominate the majority of the Board
other than as set forth in Section 8.1 of the FuboTV Merger Agreement, or (ii)
directly or indirectly owning or controlling in excess of fifty percent (50%) of
the economic or voting interests of the Borrower that does not, as of the
Closing Date, directly or indirectly, own or control in excess of 50% of the
voting interests of the Borrower.

 

“Closing” has the meaning assigned to that term in Section 2.3.

 

“Closing Date” has the meaning assigned to that term in Section 2.3.

 

“Closing Date Shares” has the meaning assigned to that term in Section 2.2(a).

 

“Code” means the Internal Revenue Code of 1986, as amended, or any successor
statute thereto.

 

“Collateral” has the meaning set forth in the Security Agreement.

 

“Collateral Documents” means the Security Agreement, the Intellectual Property
Security Agreements, Principal Pledge Agreement, collateral assignments, each
deposit account control agreement and each other agreement or writing pursuant
to which the Borrower or any Subsidiary thereof purports to pledge or grant a
security interest in any property or assets securing the Obligations, or any
such Person purports to guarantee the payment and/or performance of the
Obligations, in each case, as amended, restated, supplemented or otherwise
modified from time to time.

 

“Commission” means the U.S. Securities and Exchange Commission or any similar
agency then having jurisdiction to enforce the Securities Act.

 

“Confidential Information” means all information disclosed by a Loan Party that
(a) relates to such Loan Party’s business, properties, liabilities (other than
the Obligations), technology, Intellectual Property assets, trade secrets,
inventions, know-how, software programs, software source documents, financial or
business plans, financial projections and affairs, employment arrangements,
financial statements, internal management tools and systems, products and
product development plans, marketing plans, customers, clients and contracts,
and (b) to the extent such information is provided after the Closing Date (other
than information provided as required by the terms of this Agreement, which
shall be deemed to be Confidential Information), is designated by such Loan
Party as confidential by means of appropriate markings. Confidential Information
will not include any information or data (i) that has become publicly known
through no wrongful act of the recipient of such information, (ii) has been
received by the recipient from a third party not known by the recipient to be
under any obligation of confidentiality to a Loan Party without breach by the
recipient of this Agreement or any other agreement with any Loan Party, or (iii)
has been approved for release by written authorization of such Loan Party.

 

 3 

 

 

“Contractual Obligations” means as to any Person, any provision of any security
issued by such Person or of any agreement, undertaking, contract, indenture,
mortgage, deed of trust or other instrument or arrangement (whether in writing
or otherwise), other than a Note Document, to which such Person is a party or by
which it or any of such Person’s property is bound.

 

“Debt” of any Person means, without duplication, (a) all indebtedness of such
Person for borrowed money; (b) all obligations issued, undertaken or assumed by
such Person as the deferred purchase price of property or services (other than
trade payables entered into in the ordinary course of business); (c) all
obligations of such Person evidenced by notes, bonds, debentures or similar
instruments; (d) all indebtedness created or arising under any conditional sale
or other title retention agreement, or incurred as financing, in either case
with respect to property acquired by such Person (even though the rights and
remedies of the seller or lender under such agreement in the event of default
are limited to repossession or sale of such property); (e) [reserved]; (f) all
indebtedness of such Person referred to in clauses (a) through (e) above secured
by (or for which the holder of such Debt has an existing right, contingent or
otherwise, to be secured by) any Lien upon or in property (including accounts
and contracts rights) owned by such Person, even though such Person has not
assumed or become liable for the payment of such Debt (it being understood that
if such Person has not assumed or otherwise become personally liable for any
such Debt, the amount of the Debt of such Person in connection therewith shall
be limited to the lesser of the face amount of such Debt or the fair market
value of all property of such Person securing such Debt); and (g) all guaranties
of such Person of any Debt of another Person.

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Default Rate” has the meaning given to that term in Section 3.1(c).

 

“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, plans, injunctions, Licenses, concessions, grants, franchises,
agreements and other governmental restrictions relating to (a) the protection of
the environment, (b) the effect of the environment on human health, (c)
emissions, discharges or releases of pollutants, contaminants, hazardous
substances or wastes into surface water, ground water, air or land, or (d) the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of pollutants, contaminants, hazardous substances or
wastes or the clean-up or other remediation thereof, including, without
limitation, the Clean Air Act, 42 U.S.C. § 7401 et seq., the Clean Water Act, 33
U.S.C. § 1251 et seq., the Solid Waste Disposal Act (as amended by the Resource
Conservation and Recovery Act), 42 U.S.C. § 6901 et seq., and CERCLA.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
and the rules and regulations promulgated thereunder.

 

“ERISA Affiliate” means a corporation that is or was a member of a controlled
group of corporations with the Borrower within the meaning of Section 4001(a) or
(b) of ERISA or Section 414(b) of the Code, a trade or business (including a
sole proprietorship, partnership, trust, estate or corporation) that is under
common control with any Loan Party within the meaning of Section 414(m) of the
Code, or a trade or business which together with any Loan Party is treated as a
single employer under Section 414(o) of the Code.

 

 4 

 

 

“Event of Default” has the meaning assigned to that term in Section 11.1.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

“Extraordinary Receipt” means any Cash received by or paid to or for the account
of any Loan Party not in the ordinary course of business (and not consisting of
proceeds described in any of Section 3.2(d)(i), (ii), (iii), or (iv)).

 

“FaceBank Collateral” means any Collateral comprised of (a) Capital Stock of
FaceBank pledged pursuant to the Principal Pledge Agreement or (b) assets owned
by FaceBank, excluding any right, title or interest in or to the FuboTV Loan
Agreement (and any documents related thereto or collateral granted to secure the
obligations thereunder) or the FuboTV Merger Documents.

 

“FaceBank Enforcement Action” means (a) to foreclose, execute, levy, or collect
on, take possession or control (by set off or otherwise) of, sell or otherwise
realize upon (judicially or non-judicially), or lease, license, or otherwise
dispose of (whether publicly or privately), any FaceBank Collateral, or
otherwise exercise or enforce remedial rights with respect to any FaceBank
Collateral under the Note Documents (including by way of set-off, recoupment,
notification of a public or private sale or other disposition pursuant to the
UCC (as defined in the Security Agreement) or other applicable law, notification
to account debtors, notification to depositary banks under deposit account
control agreements, securities intermediaries under securities accounts or
commodities intermediaries under commodities accounts, or exercise of rights
under landlord consents, bailee waivers or similar agreements, if applicable,
but excluding the execution and delivery of documentation solely to obtain
control over deposit accounts or securities accounts, (b) to receive a transfer
of any FaceBank Collateral (other than a payment in respect of Obligations
initiated by Borrower while no Event of Default is continuing) in satisfaction
of Obligations secured thereby or make a credit bid for the purpose of doing so
(whether or not in an Insolvency Proceeding), (c) to notify account debtors to
make payments to the Purchaser or its agents, (d) to otherwise enforce a
security interest or exercise another right or remedy, as a secured creditor or
an unsecured creditor, pertaining to the Collateral at law, in equity, or
pursuant to the Note Documents (including exercising voting rights in respect of
equity or debt interests comprising any of the Collateral), (e) to effect the
sale, lease, exchange, transfer or other disposition of any FaceBank Collateral
by FaceBank or Principal Pledgor after the occurrence and during the
continuation of an Event of Default, (f) to commence any legal proceedings or
actions against or with respect to FaceBank or any FaceBank Collateral for the
purpose of effecting or facilitating any of the actions described in clauses (a)
through (f) above or (g) to commence any Insolvency Proceeding against FaceBank.
For the avoidance of doubt, a “FaceBank Enforcement Action” shall not include
(i) any actions described in clauses (a) through (f) above with respect to the
FuboTV Loan Agreement or the FuboTV Merger Documents and (ii) any actions taken
in preparation for actions described in clauses (a) through (g) above
(including, without limitation, obtaining lien searches, engaging sales
professionals or other advisors, and requiring the delivery and/or execution of
any additional documents for the perfection or preservation of the Purchaser’s
Liens on the Collateral pursuant to Section 11.3(b)(iv)).

 

“Financial Statement” has the meaning given that term in Section 6.11.

 

“FINRA” means the Financial Industry Regulatory Authority, Inc.

 

“First Standstill Extension” has the meaning given to that term in Section 11.3.

 

 5 

 

 

“Fiscal Quarter” means in respect of a date as of which the applicable financial
covenant is being calculated or financial report is being furnished, any fiscal
quarter of a Fiscal Year (currently the three month periods ending on or about
each March 31, June 30, September 30 and December 31 annually).

 

“Fiscal Year” means the fiscal year for financial accounting and reporting
purposes of the Borrower (currently the fiscal year ending December 31).

 

“FuboTV” means fuboTV Inc., a Delaware corporation.

 

“FuboTV Merger” means the merger and reorganization as contemplated by the
FuboTV Merger Agreement.

 

“FuboTV Merger Agreement” means that certain Agreement and Plan of Merger and
Reorganization dated as of the date hereof, by and among FaceBank, Merger Sub
and FuboTV.

 

“FuboTV Merger Documents” means the FuboTV Merger Agreement and each other
document to be executed in connection with the FuboTV Merger.

 

“FuboTV Loan Agreement” means that certain Loan and Security Agreement dated as
of the date hereof, by and between FaceBank and FuboTV.

 

“Funded Debt” means, as of any date of determination, all outstanding Debt of
the types described in clauses (a), (b), (c), (d) and (f) of the definition of
“Debt” as of such date.

 

“GAAP” means generally accepted accounting principles in effect within the
United States from time to time, consistently applied.

 

“Governmental Authority” means the government of any nation, state, city,
locality or other political subdivision of any thereof, any entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government, regulation or compliance, including, without
limitation, any federal, state or local public utility commission, and any
corporation or other entity owned or controlled, through stock or capital
ownership or otherwise, by any of the foregoing.

 

“HSR Act” means the Hart Scott Rodino Antitrust Improvements Act of 1976, as
amended.

 

“Hedging Agreement” means any rate protection agreement, foreign currency
exchange agreement, commodity price protection agreement or other interest or
currency exchange rate or commodity price hedging agreement.

 

“Holder” means each holder of a Note hereunder.

 

“Indemnified Party” has the meaning given to that term in Section 12.1.

 

“Insolvency Proceeding” means, with respect to any Person, (a) any case, action
or proceeding with respect to such Person before any court or other governmental
authority relating to bankruptcy, reorganization, insolvency, liquidation,
receivership, dissolution, winding-up or relief of debtors (including any
proceeding under the United States Bankruptcy Code) or (b) any general
assignment for the benefit of creditors, composition, marshalling of assets for
creditors, or other, similar arrangement in respect of such Person’s creditors
generally or any substantial portion of such creditors.

 

“Intellectual Property” has the meaning ascribed to such term in the Security
Agreement.

 

 6 

 

 

“Intellectual Property Security Agreement” means each trademark security
agreement, patent security agreement and copyright security agreement, between
any Loan Party and the Purchaser, as amended, restated, supplemented or
otherwise modified from time to time.

 

“Interest Payment Date” has the meaning given to that term in Section 3.1(a).

 

“Interest Rate” has the meaning given to that term in Section 3.1(a).

 

“Liabilities” has the meaning given to that term in Section 12.1.

 

“Licenses” means all licenses, permits, authorizations, determinations, and
registrations issued by any Governmental Authority to any Loan Party or any
Subsidiary in connection with the conduct of its business.

 

“Lien” means any security interest, mortgage, deed of trust, pledge,
hypothecation, assignment, license, charge or deposit arrangement, encumbrance,
lien (statutory or other) or preferential arrangement of any kind or nature
whatsoever in respect of any property (including those created by, arising under
or evidenced by any conditional sale or other title retention agreement, the
interest of a lessor under a capital lease, or any financing lease having
substantially the same economic effect as any of the foregoing, but not
including the interest of a lessor under an operating lease and including any
exclusive or non-exclusive license of Intellectual Property).

 

“Loan Parties” means the Borrower and all of the Borrower’s direct or indirect
Subsidiaries which have joined this Agreement pursuant to and have otherwise
complied with the provisions of Section 9.7.

 

“Major Casualty Proceeds” means (i) the aggregate insurance proceeds received in
Cash in connection with one or more related events under any property insurance
policy or business interruption insurance policy or (ii) any award or other
compensation received in Cash with respect to any eminent domain, condemnation
of property or similar proceedings (or any transfer or disposition of property
in lieu of condemnation), if the amount of such aggregate insurance proceeds or
award or other compensation exceeds $50,000, in each case, less (a) any
out-of-pocket fees, costs and expenses reasonably incurred by the Borrower or
any Subsidiary in connection therewith, (b) the amount of any Debt secured by a
Permitted Lien on the related asset and discharged from the proceeds of such
event, (c) any Taxes paid or reasonably estimated by the applicable Loan Party
or Subsidiary to be payable by such Person as a consequence of such event
(provided, that if the actual amount of Taxes actually paid is less than the
estimated amount, the difference shall immediately constitute Major Casualty
Proceeds) and (d) the amount of any reserve established in accordance with GAAP
(provided that such reserved amounts shall be Major Casualty Proceeds to the
extent and at the time of any reversal (without the satisfaction of any
applicable liabilities in a corresponding amount) of any such reserve).

 

“Material Adverse Effect” means an effect that results in or causes (a) a
material adverse change in, or a material adverse effect upon, the assets,
liabilities, business, properties, operations, or condition (financial or
otherwise) of the Borrower and its Subsidiaries, taken as a whole, (b) a
material adverse effect upon the legality, validity, binding effect or
enforceability against the Borrower or any of its Subsidiaries of any Note
Document or (c) material adverse effect upon the validity of any material
Intellectual Property of the Borrower or its Subsidiaries or any of the
Borrower’s or its Subsidiaries’ rights or interests in respect thereof or
thereto, including but not limited to as a result of an adverse order,
determination or decision by a Governmental Authority.

 

“Maturity Date” has the meaning given to that term in Section 3.2(a).

 

 7 

 

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Net Cash Proceeds” means, with respect to any transaction or event, an amount
equal to the Cash proceeds received by any Loan Party (or any Subsidiary) from
or in respect of such transaction or event (including Cash proceeds of any
non-Cash proceeds of such transaction), less (i) any out-of-pocket expenses paid
to a Person that are reasonably incurred by such Loan Party or Subsidiary in
connection therewith, (ii) amount of any reserve established (provided that such
reserved amounts shall be Net Cash Proceeds to the extent and at the time of any
reversal (without the satisfaction of any applicable liabilities in a
corresponding amount) of any such reserve) and (iii) taxes paid or payable or
reasonably estimated to be paid or payable as a result thereof in that year or
the next succeeding year.

 

“Notes” has the meaning given to that term in Section 2.1(a).

 

“Note Documents” means this Agreement, the Notes, the Collateral Documents, the
Warrant, the Securities Purchase Agreement and each other agreement, document or
certificate delivered pursuant to this Agreement or the Notes, in each case, as
amended, restated, supplemented or otherwise modified from time to time.

 

“Obligations” means all obligations of every nature of the Borrower or any other
Loan Party, as applicable, from time to time owed to the Purchaser under the
Note Documents, whether for principal, interest, fees, expenses, indemnification
or otherwise; provided, however, for the avoidance of doubt, no obligations
owing by any Loan Party to any Holder or any Affiliate of any Holder, or their
respective successors or assigns, in respect of or pursuant to any equity
investment made by any Holder or any Affiliate of any Holder, or their
respective successors and assigns, in the Borrower or any other Loan Party shall
be included in the Obligations; provided, however, that no obligations owing by
any Loan Party to any Holder or any Affiliate of any Holder, or their respective
successors or assigns, in respect of or pursuant to any equity investment
(including the Closing Date Shares) made by any Holder or any Affiliate of any
Holder, or their respective successors and assigns, in any Loan Party shall be
included in the Obligations, other than any obligations to issue Capital Stock
evidencing such equity investment (including the Closing Date Shares).

 

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

 

“Organizational Documents” means the limited liability company agreement or
bylaws (as applicable), certificate or articles of formation or certificate or
articles of incorporation (as applicable), shareholders’ agreement, membership
agreement or any other agreements among equity holders that are known to the
Borrower, and other similar organizational and governing documents of the
Borrower and its Subsidiaries.

 

“Participant” has the meaning given to that term in Section 13.3.

 

“Participant Register” has the meaning given to that term in Section 13.3.

 

“Permitted Debt” means (a) Debt arising in connection with endorsement of
instruments for collection or deposit in the ordinary course of business, (b)
Debt consisting of customer deposits or advances, (c) debt arising from
customary cash management and treasury services, employee credit card programs
and the honoring of check, draft or similar instrument against insufficient
funds or from the endorsement of instruments for collection, in each case, in
the ordinary course of business, (d) following the closing of the FuboTV Merger,
Debt arising out of the FuboTV Loan Agreement, (e) intercompany Debt from FBNK
Finance S.a.r.l in connection with amounts to be advanced pursuant to the FuboTV
Loan Agreement in an amount not to exceed $3,000,000 (along with any
refinancings thereof with replacement lenders (who may be holders of FaceBank
Capital Stock), solely to the extent that such refinancings(s) are used solely
to repay the loan from FBNK Finance S.a.r.l and, individually and collectively,
are on terms no less favorable to the Borrowers than as set forth on Schedule
9.1), (f) intercompany Debt owed by (i) a Borrower to another Borrower, (ii) a
Subsidiary of a Borrower that is not a Loan Party to another Subsidiary of a
Borrower that is not a Loan Party or (iii) a Borrower to a Subsidiary of a
Borrower that is not a Loan Party, and (g) Debt convertible into shares of
FaceBank Capital Stock to the extent in existence on the Closing Date and listed
on Schedule 6.16.

 

 8 

 

 

“Permitted Liens” means those Liens permitted pursuant to Section 9.2.

 

“Person” means any individual, firm, corporation, limited liability company,
partnership, trust, incorporated or unincorporated association, joint venture,
joint stock company, Governmental Authority or other entity of any kind, and
shall include any successor (by merger or otherwise) of such entity.

 

“Principal Market” shall mean any of the U.S. national exchanges (i.e. NYSE,
NYSE AMEX, NASDAQ), or principal quotation systems (i.e. OTCQX, OTCQB, OTC Pink,
the OTC Bulletin Board), or other principal exchange or recognized quotation
system which is at the time the principal trading platform or market for the
common stock of FaceBank.

 

“Principal Pledge Agreement” means that certain Third Party Pledge Agreement
dated as of the date hereof, by and between the Principal Pledgor and Purchaser.

 

“Principal Pledgor” means John Textor.

 

“Pro Forma Balance Sheet” has the meaning set forth in Section 6.1.

 

“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.

 

“Purchase Price” has the meaning given to that term in Section 2.1.

 

“Purchaser” has the meaning given to that term in the preamble hereof.

 

“Related Person(s)” means, with respect to any Person, each Affiliate of such
Person and each director, officer, employee, agent, trustee, representative,
attorney, accountant and each insurance, environmental, legal, financial and
other advisor and other consultants and agents of or to such Person or any of
its Affiliates.

 

“Required Holders” means the Holders of at least fifty-one percent (51%) of the
aggregate outstanding principal balance of the Notes.

 

“Requirements of Law” means as to any Person, provisions of the Organizational
Documents of such Person, or any law, treaty, code, rule, regulation, right,
privilege, qualification, License or franchise or determination of an arbitrator
or a court or other Governmental Authority, in each case applicable to such
Person or any of such Person’s property or to which such Person or any of such
Person’s property is subject or pertaining to any or all of the transactions
contemplated or referred to herein.

 

“Sanctioned Entity” means (a) an agency of the government of, (b) an
organization directly or indirectly controlled by, or (c) a Person resident in a
country that is subject to a sanctions program identified on the list maintained
by OFAC and available at http://www.treas.gov/offices/enforcement/ofac/programs,
or as otherwise published from time to time as such program may be applicable to
such agency, organization or person.

 

 9 

 

 

“Sanctioned Person” means a Person named on the list of Specially Designated
Nationals or Blocked Persons maintained by OFAC available at
http://www.treas.gov/offices/enforcement/ofac/sdn/index.html, or as otherwise
published from time to time.

 

“SEC” means the United States Securities and Exchange Commission.

 

“Second Standstill Extension” has the meaning given to that term in Section
11.3.

 

“Securities Act” means the Securities Act of 1933, as amended, or any similar
federal statute, and the rules and regulations thereunder as the same shall be
in effect at the time.

 

“Securities Purchase Agreement” means that certain Securities Purchase
Agreement, dated as of the date hereof, by and between FaceBank and Purchaser or
its designee.

 

“Security Agreement” means the Guaranty and Security Agreement, among the Loan
Parties, the Purchaser, and the other parties thereto, as amended, restated,
supplemented or otherwise modified from time to time.

 

“Shareholder Debt Facility” means that certain debt facility in an aggregate
principal amount not exceeding $100,000,000, to be entered into by FaceBank on
substantially the terms set forth in Exhibit B and which shall be subject to a
subordination agreement in form and substance satisfactory to the Purchaser.

 

“Solvent” means, with respect to any Person that (a) the assets and the property
of such Person exceed the aggregate liabilities (including contingent and
unliquidated liabilities) of such Person, (b) after giving effect to the
transactions contemplated by this Agreement and the other Note Documents, such
Person will not be left with unreasonably small capital, and (c) after giving
effect to the transactions contemplated by this Agreement and the other Note
Documents, such Person is able to both service and pay its liabilities as they
mature. In computing the amount of contingent or unliquidated liabilities at any
time, such liabilities will be computed as the amount that, in light of all the
facts and circumstances existing at such time, represents the amount that is
likely to become an actual or matured liability.

 

“Specified Debt” means the Debt under the Shareholder Debt Facility.

 

“Standard and Poor’s” means Standard and Poor’s Rating Services, a division of
The McGraw-Hill Companies, Inc. and any successor thereto.

 

“Standstill Period” has the meaning given to that term in Section 11.3.

 

“Subsidiary” means, with respect to any Person, a corporation or other entity of
which more than fifty percent (50%) of the voting power of the voting equity
securities or equity interest is owned, directly or indirectly, by such Person.

 

“Tax” means (a) any federal, state, local or foreign income, gross receipts,
license, payroll, employment, excise, severance, stamp, occupation, premium,
windfall profits, environmental, customs duties, capital stock, franchise
profits, withholding, social security (or similar), unemployment, disability,
real property, personal property, sales, use, transfer, registration, value
added, alternative or add-on-minimum, estimated, or other tax of any kind
whatsoever, including any interest, penalty, or addition thereto and (b)
liability for the payment of any amounts of the type described in clause (a) as
a transferee or successor, by contract, from any express or implied obligation
to indemnify or otherwise assume or succeed to the liability of any other
Person, or otherwise.

 

 10 

 

 

“Tax Return” means any return, declaration, report, or information return or
statement relating to Taxes required to be filed with a Governmental Authority
responsible for the administration of Taxes, including any schedule or
attachment thereto, and including any amendment thereof.

 

“Transactions” means, collectively, (a) the issuance of the Notes and (b) the
payment of all fees and expenses in connection therewith.

 

“Warrant” means that certain Warrant to Purchase Common Stock to be executed by
FaceBank in favor of the Purchaser or its designee in the form attached hereto
as Exhibit C.

 

Article 2
TERM LOANS

 

2.1 Purchase, Sale and Issuance of the Notes. Subject to the terms and
conditions herein set forth, on the Closing Date, the Borrower will issue to the
Purchaser, and the Purchaser will acquire from the Borrower one or more senior
secured promissory notes (the “Notes”) in an aggregate principal amount of
$10,050,000 (the “Purchase Price”).

 

2.2 Fees Payable.

 

(a) Closing Fee. Concurrently with the execution hereof, the Borrower shall pay
to the Purchaser a closing fee in the amount of $2,550,000, which the Purchaser
shall withhold from the proceeds of the Notes and shall be non-refundable and
fully earned on the date hereof.

 

(b) Issuance of Common Stock. On the Closing Date, FaceBank hereby agrees to
issue to the Purchaser 784,617 shares of FaceBank’s common stock pursuant to the
Securities Purchase Agreement, which represents 2.61539% of FaceBank’s Capital
Stock on a fully diluted basis (the “Closing Date Shares”). To the extent that,
prior to the closing of the FuboTV Merger, the number of shares of Capital Stock
of FaceBank (including the number of shares of Capital Stock issuable upon the
conversion of any convertible debt or equity securities, whether or not then
exercisable) increases, the amount of the Closing Date Shares shall
automatically, and without further action by any party, be deemed to be
increased such that the total amount of the Closing Date Shares equals 2.61539%
of FaceBank’s Capital Stock on a fully diluted basis and Facebank shall deliver
certificates evidencing any such additional Closing Date Shares within one (1)
Business Day thereafter.

 

(c) Reimbursement of Expenses. At the Closing, the Borrower agrees to reimburse
the Purchaser’s for its out-of-pocket fees and expenses (including, without
limitation, reasonable fees, charges and disbursements of professionals and
consultants, and other out-of-pocket expenses, including, without limitation,
travel expenses) incurred in connection with (i) the negotiation and execution
and delivery of this Agreement and the Note Documents, (ii) Purchaser’s due
diligence investigation, and (iii) the other transactions contemplated by this
Agreement and the Note Documents (including filings or other actions required to
perfect the security interests granted under the Collateral Documents).

 

 11 

 

 

2.3 Closing. The purchase and issuance of the Notes shall take place at the
closing (the “Closing”) on the date hereof (the “Closing Date”). At the Closing,
the Borrower shall deliver the Notes to the Purchaser and the Purchaser shall
deliver the Purchase Price.

 

Article 3
INTEREST AND PAYMENTS

 

3.1 Interest.

 

(a) Interest Rate. Interest on the sum of the outstanding principal amount of
the Notes shall accrue from the Closing Date until full and final repayment of
the principal amount of such Note and the payment of all interest in full at the
rate of seventeen and thirty nine hundredths percent (17.39%) per annum (the
“Interest Rate”), payable in cash monthly and computed on the basis of the
actual number of days elapsed and a 360-day year. On the first Business Day of
each calendar month in which any Note is outstanding, commencing with the
calendar month beginning on April 1, 2020, the Borrower shall pay in arrears in
cash by automatic bank draft or wire transfer of immediately available funds
accrued interest on the outstanding principal amount of each such outstanding
Note in an amount equal to the interest which is currently payable in cash
hereunder as set forth above (each date upon which interest shall be so payable,
an “Interest Payment Date”).

 

(b) [Reserved]

 

(c) Default Rate of Interest. Notwithstanding the foregoing provisions of this
Section 3.1, but subject to Requirements of Law, upon and during the occurrence
of any Event of Default, each Note shall bear interest from the date of the
occurrence of such Event of Default until such Event of Default is cured at a
rate equal to the sum of (i) the Interest Rate payable as provided in Section
3.1(a) above plus (ii) an additional six and sixty one hundredths percent
(6.61%) per annum (the “Default Rate”). Subject to Requirements of Law, any
interest that shall accrue on overdue interest on any Note as provided in the
preceding sentence and shall not have been paid in full on or before the next
Interest Payment Date to occur after the date on which the overdue interest
became due and payable shall itself be capitalized and added to the principal
amount of the Notes on each Interest Payment Date, and shall thereafter be
treated as principal of the Notes.

 

(d) No Usurious Interest. In the event that any interest rate(s) provided for in
this Section 3.1 or otherwise in this Agreement shall be determined to exceed
any limitation on interest under Requirements of Law, such interest rate(s)
shall be computed at the highest rate permitted by Requirements of Law. Any
payment by the Borrower of any interest amount in excess of that permitted by
law shall be considered a mistake, with the excess being applied to the
principal amount of the affected Notes without prepayment premium or penalty; if
no such principal amount is outstanding, such excess shall be returned to the
Borrower.

 

3.2 Redemption of Notes.

 

(a) Maturity Date. The Borrower shall redeem the Notes no later than July 17,
2020 (the “Maturity Date”), by payment in Cash in full of the entire outstanding
principal balance thereof (including all unpaid interest that has been added to
the outstanding principal amount of such Note pursuant to Section 3.1(c)),
together with any unpaid interest accrued thereon to such date.

 

(b) Prepayment. The Borrower may prepay or redeem the Notes, in whole or in
part, without penalty or premium.

 

 12 

 

 

(c) Optional Redemption by the Holders. Upon the occurrence of (i) a Change of
Control (and concurrent with the closing of any such transaction), (ii)
[reserved] or (iii) a sale of all or substantially all of the Borrower and its
Subsidiaries’ assets, each Holder may elect to sell to the Borrower and the
Borrower shall be required to purchase all Notes held by such Holder in full by
payment of an amount equal to (A) the unpaid principal balance thereof, plus (B)
all unpaid interest accrued thereon through the date of redemption, plus (C) all
outstanding and unpaid fees and expenses payable by the Borrower to such Holder
through the date of redemption.

 

(d) Mandatory Prepayments. The Borrower shall prepay the Notes in the following
amounts and at the following times.

 

(i) Casualty and Other Insurance Proceeds. Within five (5) Business Days after
any Loan Party or any Subsidiary (or Purchaser as loss payee or assignee)
receives any Major Casualty Proceeds, an amount equal to one hundred percent
(100%) of such Major Casualty Proceeds.

 

(ii) Asset Disposition Proceeds. Within five (5) Business Days after any Loan
Party or any Subsidiary receives the proceeds of any Asset Disposition, the
Borrower shall prepay the Notes in an amount equal to one hundred percent (100%)
of the Net Cash Proceeds of such Asset Disposition.

 

(iii) Financing Proceeds. Within five (5) Business Days after any Loan Party or
any Subsidiary receives the proceeds of any financings whether by the issuance
of Debt (other than the Specified Debt) or sale of Capital Stock, the Borrower
shall prepay the Notes in an amount equal to one hundred percent (100%) of the
Net Cash Proceeds of such financing.

 

(iv) FuboTV Loan Proceeds. Within two (2) Business Days after Borrower receives
payments under the FuboTV Loan Agreement, the Borrower shall prepay the Notes in
an amount equal to one hundred percent (100%) of the amount of such payment.

 

(v) Extraordinary Receipts. Within five (5) Business Days of the receipt by any
Loan Party or any Subsidiary of any Extraordinary Receipt, in an amount equal to
the Net Cash Proceeds of such Extraordinary Receipt.

 

(e) Acceleration. In addition, the Notes shall be subject to acceleration as set
forth in Section 11.2.

 

3.3 Manner of Payment.

 

(a) All fees, interest, premium and principal payable in respect of any Note
shall be paid by automatic bank draft or wire transfer of immediately available
funds to an account at a bank designated in writing by the Holder of such Note.
In the absence of any such written designation, any such payment shall be deemed
made on the date a check in the applicable amount payable to the order of the
Holder thereof is received by such Holder at its last address as reflected in
the Note Register (as defined in the Notes).

 

(b) All payments made by the Borrower (pursuant to this Article 3 or otherwise)
upon the Obligations relating to the Notes and all net proceeds from the
enforcement of the Obligations shall be applied (i) first, to that portion of
the Obligations constituting fees, indemnities and expenses (including
reasonable attorney fees) payable to the Holders, (ii) second, to the payment of
that portion of the Obligations constituting accrued and unpaid interest on the
Notes, (iii) third, to the payment of that portion of the Obligations
constituting unpaid principal of the Notes, and (iv) last, the balance, if any,
after all of the Obligations have been indefeasibly paid in full, to the
Borrower or as otherwise required by any Requirements of Law.

 

 13 

 

 

(c) Subject to Section 3.3(b), all payments made by the Borrower upon the Notes
(including, without limitation, payments of principal if prepaid or upon earlier
acceleration) shall be paid proportionally among the Holders of the Notes, based
upon the outstanding principal amounts of such Notes.

 

Article 4
CONDITIONS TO THE OBLIGATIONS OF THE PURCHASER

 

4.1 Conditions to the Obligations of the Purchaser to Purchase the Notes on the
Closing Date. The obligation of the Purchaser to purchase the Notes, fund the
Purchase Price on the Closing Date and perform any obligations hereunder shall
be subject to the reasonable satisfaction as determined by, or waived by, the
Purchaser of the following conditions on or before the Closing Date; provided,
that any waiver of a condition shall not be deemed a waiver of any breach of any
representation, warranty, agreement, term or covenant, as specifically set forth
elsewhere in this Agreement, or of any misrepresentation by the Borrower.

 

(a) Representations and Warranties. The representations and warranties contained
in Article 6 hereof shall be true and correct in all material respects at and as
of the Closing Date after giving effect to the Transactions.

 

(b) Compliance with this Agreement. The Borrower shall have performed and
complied with all of its agreements and conditions set forth or contemplated
herein and the other Note Documents in all material respects that are required
to be performed or complied with by the Borrower on or before the Closing Date,
and the Purchaser shall have received at the Closing a certificate to the
foregoing effect, dated the Closing Date, and executed by the chief executive
officer or chief financial officer on behalf of the Borrower.

 

(c) Secretary’s Certificates. The Purchaser shall have received a certificate
from each of the Borrower, dated the Closing Date and signed by the secretary,
an assistant secretary, the chief financial officer or the chief executive
officer of the Borrower, as applicable, certifying (i) that the attached copies
of the Organizational Documents of the Borrower and resolutions of the board of
directors or similar governing body of the Borrower approving the Note Documents
to which it is a party and the Transactions are all true, complete and correct
and remain unamended and in full force and effect, (ii) the incumbency and
specimen signature of each officer of the Borrower executing any Note Document
to which it is a party or any other document delivered in connection herewith
and therewith on behalf of the Borrower and (iii) that each Loan Party and each
of their respective subsidiaries are, individually, Solvent.

 

(d) Documents. The Purchaser shall have received true, complete and correct
copies of the Note Documents signed by the Borrower.

 

(e) Reserved.

 

(f) Financial Statements. The Loan Parties shall have delivered to the Purchaser
as of the Closing Date true and correct copies of the Financial Statements.

 

(g) No Litigation. No action, suit or proceeding before any court or any
Governmental Authority shall have been commenced or threatened in writing, no
investigation by any Governmental Authority shall have been commenced and no
action, suit or proceeding by any Governmental Authority shall have been
threatened in writing against the Purchaser or the Loan Parties seeking to
restrain, prevent or change the transactions contemplated hereby or questioning
the validity or legality of any of such transactions.

 

 14 

 

 

(h) Fees, Etc. On the Closing Date, the Borrower shall have paid to the
Purchaser all costs, fees and expenses (including, without limitation,
reasonable legal fees and expenses) payable to the Purchaser in accordance with
the terms of the Note Documents.

 

(i) Consents. All consents, exemptions, authorizations, or other actions by, or
notices to, or filings with, Governmental Authorities and other Persons in
respect of all Requirements of Law and with respect to those Contractual
Obligations of the Loan Parties reasonably necessary in connection with the
execution, delivery or performance by the Loan Parties, or enforcement against
the Loan Parties, of the Note Documents to which they are a party shall have
been made or obtained and be in full force and effect, and the Purchaser shall
have been furnished with appropriate evidence thereof.

 

(j) FBNK Finance Loan; Cash on Hand. Borrower shall have delivered to Purchaser
evidence, satisfactory to the Purchaser of proceeds of a loan from FBNK Finance
S.a.r.l, together with cash on hand, in an amount not less than $2,500,000 to
use to fund amounts under the FuboTV Loan Agreement.

 

(k) FuboTV Merger. Purchaser shall have received (i) final executed copies of
the FuboTV Merger Agreement and the other FuboTV Merger Documents, (ii) a final
executed collateral assignment of the FuboTV Merger Documents collaterally
assigning the FuboTV Merger Documents to Purchaser and (iii) the final executed
Requisite fuboTV Shareholder Approval (as defined in the FuboTV Merger
Agreement).

 

(l) FuboTV Loan Agreement. Purchaser shall have received a final executed copy
of the FuboTV Loan Agreement, a final executed copy of a collateral assignment
of all of FaceBank’s rights in and to the FuboTV Loan Agreement, and an allonge
to the note issued thereunder (if any), all in form and substance satisfactory
to the Purchaser.

 

(m) Principal Pledge Agreement. Purchaser shall have received a final executed
copy of the Principal Pledge Agreement, in form and substance satisfactory to
the Purchaser.

 

(n) Closing Date Shares. Purchaser shall have received evidence of the issuance
of the Closing Date Shares, in form and substance satisfactory to Purchaser.

 

(o) Stock Powers; Proxies. Purchaser shall have received (i) executed stock
powers, in the case of certificated Capital Stock, proxies, in the case of
uncertificated Capital Stock, or similar instruments of transfer with respect to
all Capital Stock owned by FaceBank in each of its Subsidiaries and (ii)
original stock certificates (if such Capital Stock is certificated as of the
Closing Date) representing such Capital Stock, all in form and substance
satisfactory to Purchaser.

 

(p) AMC Consent and Amendments. The Borrower shall deliver to the Purchaser
evidence, satisfactory to the Purchaser, of the receipt by the Borrower of all
consents required under the AMC Loan Documents with respect to this Agreement,
the FuboTV Loan, the other Note Documents and the transactions contemplated
hereunder and thereunder.

 

 15 

 

 

(q) Pulse Lien. The Borrower shall deliver to the Purchaser evidence,
satisfactory to the Purchaser, of the filing of a UCC-3 amendment terminating
the UCC-1 financing statement naming Pulse as debtor and PB Invest Schweiz AG as
secured party, such UCC-1 having the document number of 2017006102-9 with the
Secretary of State of the State of Nevada.

 

(r) Additional Documents. The Purchaser shall have received each additional
document, instrument, legal opinion or other item reasonably requested.

 

Article 5
CONDITIONS TO OBLIGATIONS OF THE LOAN PARTIES

 

The obligations of the applicable Loan Parties to issue the Notes and to perform
their other obligations hereunder on the Closing Date shall be subject to the
reasonable satisfaction as determined by, or waived by, the Borrower of the
following conditions on or before the Closing Date:

 

5.1 Representations and Warranties. The representations and warranties of the
Purchaser contained in Article 7 hereof shall be true and correct in all
material respects at and as of the Closing Date as if made at and as of such
date (and if as of another date, then as of such other date).

 

5.2 Compliance with this Agreement. The Purchaser shall have performed and
complied in all material respects with all of the agreements and conditions set
forth or contemplated herein that are required to be performed or complied with
by it on or before the Closing Date.

 

Article 6
REPRESENTATIONS AND WARRANTIES OF THE LOAN PARTIES

 

The following representations and warranties by the Borrower to the Purchaser
are qualified by the Disclosure Schedules, which set forth certain disclosures
concerning the Borrower and its business (provided that any fact or item
disclosed with respect to one representation or warranty shall be deemed to be
disclosed with respect to each other representation or warranty). The Borrower
hereby represents and warrants to the Purchaser as of the date hereof as
follows:

 

6.1 Existence and Power. Each Loan Party that is not a natural Person: (a) is
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or formation, (b) has all requisite power and
authority to own and operate its property, to lease the property it operates as
lessee and to conduct the business in which it is currently, or is currently
proposed to be, engaged, except to the extent that the failure to so own,
operate, lease or conduct would not reasonably be expected to have a Material
Adverse Effect, (c) is duly qualified as a foreign entity, licensed and in good
standing under the laws of each jurisdiction where its ownership, lease or
operation of property or the conduct of its business requires such
qualification, except to the extent that the failure to so qualify would not
result in a material liability to the Borrower or any of its Subsidiaries and
(d) has the power and authority to execute, deliver and perform its obligations
under each Note Document to which it is or will be a party and to borrow
hereunder. The jurisdictions in which each Loan Party is organized as of the
Closing Date are listed on Schedule 6.1.

 

6.2 Corporate Authorization; No Contravention. The execution, delivery and
performance by each Loan Party that is not a natural Person of each Note
Document to which it is or will be a party and the consummation of the
Transactions: (a) has been duly authorized by all necessary action on the part
of such Loan Party, (b) do not and will not contravene or violate the terms of
the Organizational Documents of any Loan Party or any amendment thereto or any
Requirement of Law applicable to any Loan Party or any Loan Party’s assets,
business or properties, (c) do not and will not (i) conflict with, contravene,
result in any violation or breach of or default under any material Contractual
Obligation of any Loan Party (with or without the giving of notice or the lapse
of time or both) other than any right to consent, which consents have been
obtained, (ii) create in any other Person a right or claim of termination or
amendment of any material Contractual Obligation of any Loan Party, or (iii)
require modification, acceleration or cancellation of any material Contractual
Obligation of any Loan Party which could result in a material adverse effect,
and (d) do not and will not result in the creation of any Lien (or obligation to
create a Lien) against any property, asset or business of any Loan Party (other
than Liens securing the Notes and Permitted Liens).

 

 16 

 

 

6.3 Governmental Authorization; Third Party Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person in respect of any Requirement of Law
or material Contractual Obligation, and no lapse of a waiting period under a
Requirement of Law or material Contractual Obligation, is necessary or required
in connection with the execution, delivery or performance by, or enforcement
against, any Loan Party (other than any Loan Party that is a natural Person) of
the Note Documents to which it is a party or the consummation of the
Transactions, except (i) such as have been obtained or made and are in full
force and effect, (ii) filings necessary to perfect Liens created by the Loan
Documents and (iii) consents, approvals, exemptions, authorizations or other
actions that are not material to any Loan Party.

 

6.4 Binding Effect. Each Loan Party has duly executed and delivered the Note
Documents to which it is a party and such Note Documents constitute the legal,
valid and binding obligations of such Loan Party enforceable against it in
accordance with their respective terms, except as enforceability may be limited
by Applicable Insolvency Laws and similar laws of general applicability relating
to or affecting creditors’ rights and by general principles of equity.

 

6.5 FuboTV Merger Agreement Representations. Each representation and warranty of
Borrower in the FuboTV Merger Agreement, as in effect on the Closing Date, (each
of which is hereby incorporated by reference) is true and correct in all
material respects (without duplication of any materiality qualifiers contained
therein) as of the date hereof, as qualified by the disclosure letter delivered
in connection therewith.

 

6.6 [Reserved].

 

6.7 No Default or Breach. No event has occurred and is continuing or would
result from the incurring of Obligations by the Loan Parties under the Note
Documents which constitutes or, with the giving of notice or lapse of time or
both, would constitute an Event of Default. No Loan Party is in default under or
with respect to any material Contractual Obligation.

 

6.8 [Reserved].

 

6.9 [Reserved].

 

6.10 [Reserved].

 

6.11 [Reserved].

 

6.12 [Reserved].

 

6.13 [Reserved].

 

6.14 Investment Company/Government Regulations. The Borrower is not an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended. No Loan Party is subject to regulation under the Public Utility
Holding Company Act of 1935, as amended, the Federal Power Act, the Interstate
Commerce Act, or any federal or state statute or regulation limiting its ability
to incur Debt.

 

 17 

 

 

6.15 [Reserved].

 

6.16 Capitalization. As of the Closing Date, after giving effect to the
transactions contemplated under the Note Documents, the capitalization table of
the Capital Stock for FaceBank, including common shares, preferred shares,
convertible securities, options and warrants, shall be as set forth on Schedule
6.16 and the number of shares of issued and outstanding Capital Stock for each
of Merger Sub, Evolution AI and Pulse and any other Subsidiary of Borrower and
the owners thereof and their respective amounts so owned shall be as set forth
on Schedule 6.16. All such outstanding Capital Stock has been duly authorized by
all necessary action of the Borrower or such Subsidiary and has been validly
issued and is free and clear of all Liens (other than Liens permitted under the
Note Documents). The issuance of the foregoing Capital Stock is not and has not
been subject to preemptive rights in favor of any Person other than such rights
that have been waived and will not result in the issuance of any additional
Capital Stock of the Borrower or any Subsidiary or the triggering of any
anti-dilution or similar rights contained in any options, warrant, debentures or
other securities or agreements of the Borrower or such Subsidiary. On the
Closing Date, there will be no outstanding securities convertible into or
exchangeable for Capital Stock of the Borrower or any Subsidiary or options,
warrants or other rights to purchase or subscribe to Capital Stock of the
Borrower or any Subsidiary or contracts, commitments, agreements, understandings
or arrangements of any kind to which any Loan Party is a party (other than the
Organizational Documents of such Loan Party) relating to the issuance of any
Capital Stock of such Loan Party, any such convertible or exchangeable
securities or any such options, warrants or rights, other than the Warrant and
as otherwise disclosed on Schedule 6.16.

 

6.17 Private Offering. No form of general solicitation or general advertising
was used by any Loan Party or its representatives in connection with the offer
or sale of the Notes to the Purchaser pursuant to this Agreement. Assuming the
accuracy of the Purchaser’s representations and warranties contained in Article
7, no registration of the Notes pursuant to the provisions of the Securities Act
or the state securities or “blue sky” laws will be required for the offer, sale
or issuance of the Notes by any Loan Party to the Purchaser pursuant to this
Agreement.

 

6.18 Broker’s, Finder’s or Similar Fees. Except as set forth on Schedule 6.18,
there are no brokerage commissions, finder’s fees or similar fees or commissions
payable in connection with the Transactions based on any agreement, arrangement
or understanding with any Loan Party or any action taken by any Loan Party.

 

6.19 [Reserved].

 

6.20 [Reserved].

 

6.21 [Reserved].

 

6.22 Potential Conflicts of Interest. Other than as set forth on Schedule 6.22,
no officer, director or manager (or equivalent Person), partner, stockholder or
other security holder of the Borrower or any Subsidiary: (a) is an officer,
director, manager, employee or consultant of, any Person that is, or is engaged
in business as, a competitor, lessor, lessee, supplier, distributor, sales agent
or customer of, or lender to or borrower from, the Borrower or its Subsidiaries;
(b) has been a party to any material transaction with the Borrower or any
Subsidiary; (c) owns, directly or indirectly, in whole or in part, any tangible
or intangible property that the Borrower or any Subsidiary uses or contemplates
using in the conduct of business; or (d) has any cause of action or other claim
whatsoever against, or owes or has advanced any amount to the Borrower or any
Subsidiary, except for advances in the ordinary course of business such as for
accrued vacation pay, accrued benefits under employee benefit plans, reasonable
and customary expense reimbursements, and similar matters and agreements
existing on the date hereof.

 

 18 

 

 

6.23 [Reserved].

 

6.24 [Reserved].

 

6.25 [Reserved].

 

6.26 [Reserved].

 

6.27 Solvency. As of the Closing Date, after giving effect to the Transactions
and the other transactions contemplated hereby to be consummated on the Closing
Date in accordance with the terms hereof, each Loan Party is and each of the
Borrower’s Subsidiaries are, individually, Solvent.

 

6.28 [Reserved].

 

6.29 OFAC. Neither any Loan Party nor any Affiliate of any Loan Party: (a) is a
Sanctioned Person, (b) has any assets in Sanctioned Entities, or (c) derives any
operating income from investments in, or transactions with Sanctioned Persons or
Sanctioned Entities. The proceeds of the Notes will not be used and have not
been used to fund any operations in, finance any investments or activities in,
or make any payments to, a Sanctioned Person or a Sanctioned Entity.

 

6.30 Disclosure. This Agreement, together with all exhibits and schedules
hereto, the Note Documents, and the agreements, certificates and other documents
furnished to the Purchaser by any Loan Party at the Closing, do not contain any
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements contained herein or therein, in the light of the
circumstances under which they were made, not misleading.

 

6.31 No Default. No Default or Event of Default exists or would result from the
incurring of the Obligations by any Loan Party or the grant or perfection of the
Liens on the Collateral or the consummation of the Transactions.

 

Article 7
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

 

The Purchaser hereby represents and warrants as follows:

 

7.1 Authorization; No Contravention. The execution, delivery and performance by
the Purchaser of this Agreement: (a) is within its power and authority and has
been duly authorized by all necessary action; and (b) does not contravene or
violate the terms of its Organizational Documents or any amendment thereof.

 

7.2 Binding Effect. This Agreement has been duly executed and delivered by the
Purchaser and this Agreement constitutes the Purchaser’s legal, valid and
binding obligation, enforceable against it in accordance with its terms, except
as enforceability may be limited by applicable bankruptcy, insolvency, or
similar laws affecting the enforcement of creditors’ rights generally or by
equitable principles relating to enforceability.

 

7.3 No Legal Bar. The execution, delivery and performance of this Agreement by
the Purchaser will not violate any Requirements of Law applicable to it.

 

 19 

 

 

7.4 Securities Laws.

 

(a) The Notes are being or will be acquired by the Purchaser hereunder for its
own account, not as a nominee or agent, and not with the view to, or for resale
in connection with, any distribution thereof in any transaction which would be
in violation of state or federal securities laws or which would require the
issuance and sale of the Notes hereunder to be registered under the Securities
Act, subject, however, to the disposition of the Purchaser’s property being at
all times within its control.

 

(b) The Purchaser is an “accredited investor” as defined in Rule 501(a) of
Regulation D promulgated under the Securities Act.

 

(c) The Purchaser understands that (i) the Notes constitute “restricted
securities” under the Securities Act, (ii) the offer and sale of the Notes
hereunder is not registered under the Securities Act or under any “blue sky”
laws in reliance upon certain exemptions from such registration and that the
Borrower is relying on the representations made herein by the Purchaser in its
determination of whether such specific exemptions are available, and (iii) the
Notes may not be transferred except pursuant to an effective registration
statement under the Securities Act, or under an exemption from such registration
available under the Securities Act and under applicable “blue sky” laws or in a
transaction exempt from such registration.

 

7.5 Governmental Authorization; Third Party Consent. No approval, consent,
compliance, exemption or authorization of any Governmental Authority or any
other Person in respect of any Requirements of Law, and no lapse of a waiting
period under Requirements of Law, is necessary or required in connection with
the execution, delivery or performance by it or enforcement against the
Purchaser of this Agreement.

 

Article 8
AFFIRMATIVE COVENANTS

 

Until the payment in full in Cash of all of the Obligations, the Loan Parties
hereby jointly and severally covenant and agree with the Holders as follows:

 

8.1 Delivery of Financial and Other Information. The Borrower shall deliver or
cause to be delivered to each Holder the following:

 

(a) Promptly and in any event no later than five (5) Business Days after the
filing thereof, copies of the annual federal and state income Tax Returns (and
any requests for extension with respect thereto) of the Borrower and each of its
Subsidiaries for the immediately preceding year and, if requested by the
Required Holders, copies of all material reports filed with any federal, state
or local Governmental Authority.

 

(b) Promptly upon receipt by any Loan Party or any Subsidiary, notice of any
delinquency or default, given to any such Person by any other creditor for any
payables or other obligations of the Borrower or any Subsidiary in excess of
$50,000 individually or $150,000 in the aggregate.

 

(c) Promptly upon obtaining knowledge thereof, written notice of (i) any default
under or termination of any contract for a term of greater than one year or that
involves the receipt or payment of $100,000 or more in any one year and (ii) any
claim, litigation, suit or administrative proceeding affecting any Loan Party or
any Subsidiary, whether or not the claim is covered by insurance, and of any
litigation, suit or administrative proceeding, which in any such case affects
the Collateral or which would reasonably be expected to have a Material Adverse
Effect.

 

 20 

 

 

(d) If the Borrower or any Subsidiary shall be required to file reports with the
Commission pursuant to Section 13(a) or 15(d) of the Exchange Act, promptly upon
its becoming available, one copy of each financial statement, report, notice or
proxy statement sent by any such Person to stockholders generally, and, a copy
of each annual, periodic or current report filed by any such Person with the
Commission pursuant to such Sections, and any registration statement, or
prospectus in respect thereof, filed by any such Person with any securities
exchange or with federal or state securities and exchange commissions or any
successor agency; provided, however, that nothing in this Section 8.1(d) shall
require the Borrower or any of its Subsidiaries to make any filing under the
Securities Act or the Exchange Act which the Borrower or its Subsidiaries are
not otherwise obligated to make; provided further that any financial statements
required to be delivered pursuant to this Section 8.1(d) or (to the extent any
such documents are included in materials otherwise filed with the SEC) may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (x) on which the Borrower posts such documents, or
provides a link thereto on the Borrower’s website; or (y) on which such
documents are posted on the Borrower’s behalf on an Internet or intranet
website, if any, to which each Holder has access (whether a commercial,
third-party website or whether sponsored by the Purchaser).

 

(e) Promptly and in any event within seven (7) Business Days after receipt by
any Loan Party or any Subsidiary, notice of any payment default, oral or
written, given to such Loan Party or such Subsidiary by any lessor in connection
with any lease by such Loan Party or such Subsidiary of real property.

 

(f) Promptly and in any event within one (1) Business Day following receipt
thereof, (i) notice and copies of any amendments, amendments and restatements,
supplements or other modifications to the FuboTV Merger Agreement and (ii)
notice and copies of any communications sent or received by Borrower or FuboTV
with respect to HSR Act clearance.

 

(g) Promptly and in any event within one (1) day after receipt thereof, any
notice received (whether written or oral) of termination, or threatened
termination of the FuboTV Merger Agreement.

 

(h) At least one (1) Business Day before such consummation, notice of the
consummation of the FuboTV Merger in accordance with the terms of the FuboTV
Merger Agreement and Applicable Law, which such notice shall attach evidence
satisfactory to Purchaser of such consummation.

 

(i) Promptly and in any event within one (1) Business Day following receipt
thereof, copies of all notices and other deliverables (other than periodic
financial reporting) received by any Loan Party in connection with the FuboTV
Loan.

 

(j) Such other information (including non-financial information) as any Holder
may from time to time reasonably request.

 

8.2 Use of Proceeds. The Borrower shall use the proceeds of the Notes hereunder
only as follows: (i) first, for the payment of fees and expenses in connection
with the transactions contemplated hereunder and in the other Note Documents and
(ii) second, to fund advances under the FuboTV Loan Agreement.

 

8.3 Notice of Default. Promptly, and in any event within two (2) Business Days
of becoming aware, each Loan Party will give notice in writing to the Holders
upon becoming aware of the following: (a) the occurrence of any Default or Event
of Default under this Agreement and specify the nature and period of existence
thereof and what action such Loan Party is taking (and proposes to take) with
respect thereto and (b) any development or other information outside the
ordinary course of business of such Loan Party or any of its Subsidiaries and
excluding matters of a general economic, financial or political nature which
could reasonably be expected to have a Material Adverse Effect.

 

 21 

 

 

8.4 Conduct of Business. The Borrower and its Subsidiaries will, and will cause
each of its Subsidiaries to, carry on and conduct its business in substantially
the same manner and in substantially the same fields of enterprise as it is
presently conducted and do all things necessary to remain duly incorporated or
organized, validly existing and (to the extent such concept applies to such
entity) in good standing as a domestic corporation, partnership or limited
liability Borrower in its jurisdiction of incorporation or organization, as the
case may be, and maintain all requisite authority to conduct its business in
each jurisdiction in which its business is conducted to the extent that the
failure to maintain such qualification would not reasonably be expected to have
a Material Adverse Effect.

 

8.5 Taxes and Claims. Each Loan Party will, and will cause each of its
Subsidiaries to, timely file United States federal and state and other material
Tax Returns required by law and which Tax Returns shall be complete and correct
in all material respects and pay when due all Taxes of such Loan Party or such
Subsidiary, except those which are being contested in good faith by appropriate
proceedings and with respect to which adequate reserves have been set aside,
which deferment of payment is permissible so long as no Lien other than a lien
permitted hereunder has been entered and such Loan Party’s and its Subsidiaries’
title to, and its right to use, its Properties are not materially adversely
affected thereby.

 

8.6 Insurance.

 

(a) Each Loan Party will, and will cause each of its Subsidiaries to, maintain
insurance in such form and with such companies as are reasonably satisfactory to
the Purchaser (it being acknowledged that the Loan Parties’ and Subsidiaries’
insurance companies as of the Closing Date are satisfactory), on all its
Property in such amounts and covering such risks as is consistent with sound
business practice, and maintain such insurance as is required by the terms of
any Collateral Document. Each Loan Party will, and will cause each of its
Subsidiaries to, furnish to the Holders upon request full information as to the
insurance carried by it.

 

(b) Each Loan Party will, and will cause each of its Subsidiaries to, at all
times keep its real and personal Property which is subject to the Lien of the
Holders insured. Subject to Section 8.17, the Loan Parties shall deliver to the
Purchaser certificates of insurance issued on applicable Accord Forms for such
Loan Party and endorsements for each policy of insurance maintained by such Loan
Party naming the Purchaser as additional insured and loss payee, as appropriate.

 

(c) If any Loan Party or any of its Subsidiaries shall fail to maintain all
insurance in accordance with this Section 8.6 or Section 8.17 or to timely pay
or cause to be paid the premium(s) on any such insurance, or if any Loan Party
shall fail to deliver all certificates with respect thereto, the Purchaser shall
have the right (but shall be under no obligation), upon prior written notice to
such Loan Party or such Subsidiary, to procure such insurance or pay such
premiums, and such Loan Party agrees to reimburse the Purchaser, on demand, for
all costs and expenses relating thereto.

 

8.7 Compliance with Laws. Each Loan Party will, and will cause each of its
Subsidiaries to, comply with any and all Requirements of Law to which it may be
subject including, without limitation, all Environmental Laws and obtain any and
all licenses, permits, franchises or other governmental authorizations necessary
to the ownership of its Property or to the conduct of its businesses, except
where failure to do so could not reasonably be expected to have a Material
Adverse Effect. Each Loan Party will, and will cause each of its Subsidiaries
to, timely satisfy all material assessments, fines, costs and penalties imposed
(after exhaustion of all appeals, provided a stay has been put in effect during
such appeal) by any Governmental Authority against such Person or any Property
of such Person.

 

 22 

 

 

8.8 Maintenance of Properties. Each Loan Party will, and will cause each of its
Subsidiaries to, do all things necessary to maintain, preserve, protect and keep
its Property (other than Property that is obsolete, surplus, or no longer used
or useful in the ordinary conduct of its business) in good repair, working order
and condition, make all necessary and proper repairs, renewals and replacements
such that its business can be carried on in connection therewith and be properly
conducted at all times and pay and discharge when due the cost of repairs and
maintenance to its Property, and pay all rentals when due for all real estate
leased by such Person.

 

8.9 Audits and Inspection. Each Loan Party will, and will cause each of its
Subsidiaries to, (i) permit any of the representatives of the Purchaser, at
reasonable times during normal business hours and upon not less than three (3)
Business Days’ prior notice and not more frequently than once per Fiscal
Quarter, to visit and inspect any of its Property, books of account, records and
reports to examine, audit and make copies thereof and (ii) promptly upon request
thereof, but not more than once per month, schedule and hold calls with the
senior management of the Borrower, and to discuss its affairs, finances and
accounts with, and to be advised as to the same by, its officers, employees and
independent certified public accountants at such reasonable times and intervals
as the Purchaser may designate, in each case, at such Loan Party’s expense,
including the Purchaser’s reasonable out-of-pocket expenses (including without
limitation any travel expenses).

 

8.10 Issue Taxes. Each Loan Party shall pay all stamp duty or other such
issuance Taxes (other than Taxes based upon or measured by the Holders’ income
or revenues or any personal property Tax), if any, in connection with the
issuance of the Notes, excluding, for the avoidance of doubt, any income Tax.

 

8.11 [Reserved]

 

8.12 [Reserved].

 

8.13 [Reserved].

 

8.14 Delivery of Information by Holders. Each Holder is hereby authorized, to
deliver a copy of any financial statement or other information made available by
the Loan Parties or their Subsidiaries in connection herewith to any regulatory
authority having jurisdiction over such Holder, pursuant to any request therefor
by such regulatory authority, and may further divulge to any assignee or
purchaser of any portion of the Notes or any prospective assignee or purchaser
of any portion of the Notes, all information, and furnish to such Person copies
of any reports, financial statements, certificates, and documents obtained under
any provision of this Agreement, or related agreements and documents, provided
that such prospective assignee or purchaser shall agree to maintain the
confidentiality of such information.

 

8.15 Execution of Supplemental Documents. Each Loan Party will, and will cause
each of its Subsidiaries to, execute and deliver to the Purchaser from time to
time, upon demand, such supplemental agreements, statements, assignments and
transfers, or instructions or documents relating to the Collateral, and such
other instruments as the Purchaser may reasonably request, in order that the
full intent of this Agreement or the Security Agreement, as applicable, may be
carried into effect.

 

8.16 [Reserved].

 

8.17 Post Closing Covenants.

 

(a) Deposit Account Control Agreements. Upon request of the Purchaser, which
such request shall be no earlier than thirty (30) days after the Closing Date,
each Loan Party agrees to deliver or to cause to be delivered to the Purchaser,
in form and substance reasonably satisfactory to the Purchaser, a control
agreement for each deposit account (excluding Excluded Deposit Accounts) (as
defined in the Security Agreement)) within thirty (30) days (or such longer
period as may be agreed to by the Purchaser acting in its sole discretion) of
such request.

 

 23 

 

 

(b) Insurance Certificates and Endorsements. Within thirty (30) days after the
Closing Date, (A) each Loan Party will, and will cause each of its Subsidiaries
to cause such insurance relating to such Property or business to name the
Purchaser as an additional insured and loss payee, as appropriate, and (B) each
Loan Party agrees to deliver or cause to be delivered to the Purchaser (i) such
insurance certificates issued on applicable Accord Forms for such Loan Party and
(ii) the insurance endorsements required by Section 8.6.

 

(c) Registration Statement. (i) FaceBank shall file a registration statement
with the Commission regarding the purchase and sale of the Shares and any shares
of Capital Stock issuable upon exercise of the Warrant and (ii) FaceBank shall
have filed an application to list FaceBank’s Capital Stock for trading on the
NASDAQ exchange, in each case on or before the date that is thirty (30) days
following the Closing Date. FaceBank shall diligently prosecute and shall timely
respond to all requests and mandates from applicable Governmental Authorities in
connection with the registration and listing applications referred to in this
Section 8.17(c).

 

(d) FuboTV Loan. In the event that the Borrower intends to fund any amount of
the FuboTV Loan with capital from a Person that is not an Affiliate of Borrower,
Borrower shall offer the Purchaser the right of first refusal to fund such
amount on the same terms and conditions offered to such third-party source.

 

(e) FuboTV Capital Stock. Simultaneously with the consummation of the FuboTV
Merger, Borrower shall deliver to Purchaser (i) executed stock powers, proxies
or similar instruments of transfer with respect to all Capital Stock of FuboTV
and each of its Subsidiaries and (ii) original stock certificates (if any)
representing such Capital Stock, all in form and substance satisfactory to the
Purchaser.

 

(f) Good Standing Certificates and Certified Charters. Within ten (10) Business
Days after the Closing Date, the Borrower shall have delivered to the Purchaser
(i) as of a recent date, good standing certificates and/or certificates of
existence, as the case may be, for the Borrower for which such certificate is
issuable by a Governmental Authority for the Borrower’s jurisdiction of
incorporation or formation and all other jurisdictions where it does business
and (ii) certified charters for the Borrower for which such charter is issuable
by a Governmental Authority for the Borrower’s jurisdiction of incorporation or
formation.

 

(g) Merger Date Joinder. On the date of the consummation of the FuboTV Merger,
Borrower shall cause FuboTV to join this Agreement, become an issuer of the
Notes and a Borrower under this Agreement and the other Note Documents and
assume all Obligations in connection therewith, and for each Subsidiary of
FuboTV located in the United States to join the Note Documents to guaranty the
Obligations (the “Merger Date Joinder”). Borrower shall cause FuboTV and its
Subsidiaries to execute and deliver to the Purchaser such agreements, documents
and instruments requested by the Purchaser to give effect to the Merger Date
Joinder and to create and perfect the Liens to be granted by FuboTV and its
Subsidiaries hereunder and under the Note Documents.

 

(h) Pulse Post-Closing Actions. Within ten (10) days after the Closing Date the
Borrower shall deliver to Purchaser evidence of payment in full of the tax Lien
filed against Pulse by the Florida Department of Revenue having the lien number
1000000765482.

 

 24 

 

 

8.18 Further Assurances. Each Loan Party will, and will cause each of its
Subsidiaries to, take any action reasonably requested by the Purchaser in order
to effectuate the purposes and terms contained in this Agreement and any of the
Note Documents.

 

Article 9
NEGATIVE COVENANTS

 

Until the payment in full in Cash of all of the Obligations, the Loan Parties
hereby jointly and severally covenant and agree with the Holders as follows:

 

9.1 Limitations on Debt. No Loan Party shall, nor shall any Loan Party permit
any of its Subsidiaries to, create, incur, assume or suffer to exist any Debt,
without the Purchaser’s prior written consent (which may be withheld in
Purchaser’s sole discretion), except for (a) the Obligations, (b) the Specified
Debt, (c) Debt subordinated to the Obligations hereunder on terms and conditions
acceptable to the Purchaser in its sole discretion, (d) after the consummation
of the FuboTV Merger, the Debt under the AMC Loan Documents, or (e) Permitted
Debt.

 

9.2 Liens. No Loan Party shall, nor shall any Loan Party permit any of its
Subsidiaries to, create or permit to exist any Lien on any of its real or
personal properties, assets or rights of whatsoever nature (whether now owned or
hereafter acquired), except:

 

(a) Liens for Taxes or other governmental charges not at the time delinquent or
thereafter payable without penalty or being contested in good faith by
appropriate proceedings and, in each case, for which it maintains adequate
reserves;

 

(b) Liens on assets arising out of pledge or deposits under workers’
compensation, unemployment insurance, pension, social security, retirement
benefits or similar legislation in the ordinary course of business consistent
with past practice;

 

(c) [reserved];

 

(d) Liens subordinated to the Liens securing the Obligations on terms and
conditions acceptable to Purchaser in its sole discretion;

 

(e) Liens securing the Obligations;

 

(f) after the consummation of the FuboTV Merger, Liens granted on the assets of
FuboTV and its Subsidiaries securing the Debt under the AMC Loan Documents;

 

(g) deposits to secure the performance of bids, trade contracts and leases
(other than Debt), statutory obligations, surety and appeal bonds, performance
bonds and other obligations of a like nature incurred in the ordinary course of
business;

 

(h) easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;

 

(i) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 11.1(j);

 

 25 

 

 

(j) any interest of title of a lessor, sublessor, licensor or sublicensor under,
and Liens arising from UCC financing statements (or equivalent filings,
registrations or agreements in foreign jurisdictions) relating to, leases,
subleases, licenses and sublicenses permitted by this Agreement;

 

(k) Liens (including the right of set-off) in favor of a bank or other
depository institution arising as a matter of law encumbering deposits;

 

(l) Liens securing Specified Debt;

 

(m) statutory Liens of landlords, banks (and rights of set-off), of carriers,
warehousemen, mechanics, repairmen, workmen and materialmen, and other Liens
imposed by law, in each case incurred in the ordinary course of business (i) for
amounts not yet overdue, or (ii) for amounts that are overdue and that (in the
case of any such amounts overdue for a period in excess of 15 days) are being
contested in good faith by appropriate proceedings, promptly instituted and
diligently conducted, so long as such reserves or other appropriate provisions,
if any, as shall be required by GAAP to the extent required by GAAP shall have
been made for any such contested amounts; and

 

(n) Liens of a collecting bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection.

 

9.3 Restricted Payments. Except for dividends and distributions to the Borrower
to the extent necessary to permit the Borrower to maintain its legal existence
and to pay reasonable out-of-pocket general administrative costs and expenses
incurred in connection therewith which are disclosed in writing to the Holders
not later than five (5) Business Days prior to the payment thereof, none of the
Borrower nor any of its Subsidiaries shall (a) declare or pay any dividends on
any of its Capital Stock, (b) purchase or redeem any Capital Stock, (c) make any
other distribution to holders of its Capital Stock (other than (i) dividends or
distributions paid by any Subsidiary of FaceBank to any Borrower or any
Subsidiary of a Borrower ratably on account of its Capital Stock, (ii) the
issuance of Capital Stock of FaceBank upon the exercise of options issued
pursuant to an approved employee stock option plan, as such plan was in
existence and effective as of the Closing Date, (iii) the payment of cash in
lieu of fractional shares in connection with the exercise of warrants or options
permitted hereunder, in an aggregate amount not to exceed $20,000, and (iv) the
issuance of Capital Stock of FaceBank in connection with the exercise of
warrants or options existing as of the date hereof and disclosed herein), (d)
prepay, purchase or redeem any other Debt that is subordinated to the
Obligations, or (e) set aside funds for any of the foregoing, except for any
distributions by a Subsidiary to either a Borrower or Holdings.

 

9.4 Loans. The Borrower shall not, nor shall the Borrower permit any of its
Subsidiaries to, make any loans or pay any advances of any nature whatsoever to
any Person, except (a) advances in the ordinary course of business to (i) other
Loan Parties, vendors, suppliers and contractors and (ii) officers, managers and
employees for travel and other business expenses in accordance with the policies
of the Borrower or such Subsidiary as in effect on the date hereof, (b) loans
made in accordance with the FuboTV Loan Agreement and the proceeds of the
Specified Debt, and (c) to the extent constituting loans, Permitted Investments.

 

9.5 Investments. No Loan Party shall, nor shall any Loan Party permit any of its
Subsidiaries to, make or suffer to exist any investments or commitments
therefor, without the Purchaser’s prior written consent of the required holders,
except (the following, collectively, “Permitted Investments”): (a) Cash
Equivalents; (b) extensions of credit in the nature of accounts receivable or
notes receivable arising from the sales of goods or services to unaffiliated
third parties in the ordinary course of business; (c) investments received in
connection with any Insolvency Proceedings in respect of any customers,
suppliers or clients of the Borrower; (d) investments in the Subsidiaries
existing on the date hereof and listed on Schedule 9.5; (e) Capital Expenditures
permitted by Section 9.10; (f) investments by Subsidiaries of a Borrower that
are not Loan Parties in Subsidiaries that are not Loan Parties; (g) investments
in Borrowers; (h) investments by a Subsidiary that is not a Borrower in a
Borrower; and (i) investments consisting of loans permitted by Section 9.4.

 

 26 

 

 

9.6 Mergers, Consolidations, Sales. Except in connection with the FuboTV Merger,
no Loan Party shall, nor shall any Loan Party permit any of its Subsidiaries to,
without the prior written consent of the Required Holders, be a party to any
merger or consolidation, or purchase or otherwise acquire all or substantially
all of the assets or any stock of any class of, or any partnership or joint
venture interest in, any other Person, or, except in the ordinary course of its
business, sell, transfer, convey or lease all or any substantial part of its
assets, unless in connection with any such transaction all amounts owing under
the Notes are paid in full. Notwithstanding the foregoing provisions of this
Section 9.6, (a) any Subsidiary of the Borrower may be merged or consolidated
with or into the Borrower and (b) any Subsidiary of the Borrower may sell,
lease, transfer or otherwise dispose of its Property (upon voluntary liquidation
or otherwise) to the Borrower.

 

9.7 Subsidiaries. The Borrower shall not create any Subsidiary or invest in or
acquire minority interests in any other entity without the prior written consent
of the Required Holders. Subject to the first sentence of this Section 9.7, if
Borrower creates, forms or acquires any Subsidiary on or after the Closing Date,
such Subsidiary shall become a Loan Party hereunder and agrees to assume all
obligations of Borrower hereunder as if such Subsidiary was an issuer of the
Note on the Closing Date. The Borrower will promptly thereafter (and in any
event within three (3) days after such creation or acquisition), cause such
Person to (i) grant to the Purchaser a perfected security interest in, and Lien
on, all Collateral owned by such Person by delivering to the Purchaser a duly
executed supplement to each Collateral Document or such other document as the
Purchaser shall deem appropriate for such purpose and comply with the terms of
each Collateral Document, (ii) deliver to the Purchaser such original Capital
Stock or other certificates and stock or other transfer powers evidencing the
Capital Stock of such Person (if such Capital Stock is certificated), (iii) if
such Capital Stock is not certificated, deliver an irrevocable proxy and other
documentation reasonably requested by the Purchaser to perfect the Purchaser’s
security interest in such Capital Stock, in form and substance reasonably
satisfactory to the Purchaser, (iv) execute a joinder to this Agreement joining
such Subsidiary as an issuer of the Note, as if such Subsidiary had been an
issuer of the Note on the Closing Date, (v) deliver to the Purchaser such
documents and certificates referred to in Section 4.1 as may be reasonably
requested by the Purchaser, (vi) deliver to the Purchaser such updated schedules
to the Note Documents as requested by the Purchaser with regard to such Person
and (vii) deliver to the Purchaser such other documents as may be reasonably
requested by the Purchaser, in each case, in form, content and scope reasonably
satisfactory to the Purchaser.

 

9.8 Amendment to Organizational Documents. Except for an amendment and
restatement of the Bylaws of FaceBank providing for customary updates and
modernization and any amendments, amendment and restatements or other
modifications made in connection with the FuboTV Merger, the Borrower will not,
nor will it permit any of its Subsidiaries to amend, modify or waive any term or
material provision of such Person’s Organizational Documents unless (a) required
by law or (b) such amendment, modification or waiver could not reasonably be
expected to have a Material Adverse Effect on the Holders’ rights under the Note
Documents (including in their capacity as holders of the Capital Stock of the
Borrower) or any Loan Party’s obligations under the Note Documents, and the Loan
Parties provide the Holders not less than ten (10) Business Days’ prior written
notice of such amendment, modification or waiver.

 

9.9 Restrictive Agreements. No Loan Party will be or become, or cause or permit
any Subsidiary to be or become, a party to any contract or agreement which at
the time of becoming a party to such contract or agreement materially limits
such Person’s ability to perform under this Agreement or under any other Note
Document without the prior written consent of the Required Holders.

 

 27 

 

 

9.10 Capital Expenditures. No Loan Party shall make, or cause or permit any
Subsidiary to make, any Capital Expenditure or enter into any Capitalized Lease
if the aggregate amount of all Capital Expenditures (including the Capital
Expenditure in question) made by the Loan Parties and their Subsidiaries,
determined on a consolidated basis, beginning on the Closing Date and determined
on a consolidated basis would exceed $250,000.

 

9.11 Transactions with Affiliates.

 

(a) No Loan Party shall, nor permit any of its Subsidiaries to, directly or
indirectly enter into or permit to exist any material transaction with any
Affiliate of any Loan Party or any of its Subsidiaries except for transactions
relating to the FuboTV Merger, the transactions set forth on Schedule 9.11 or
other transactions that are in the ordinary course of any Loan Parties’ and its
Subsidiaries’ business, upon fair and reasonable terms that are no less
favorable to such Loan Party or such Subsidiary than would be obtained in an
arm’s length transaction with a non-affiliated Person.

 

(b) Without limitation of the foregoing, each Loan Party shall strictly enforce
all non-compete or similar agreements between such Loan Party and its employees,
officers, directors and Affiliates, and shall not permit any such Person to
conduct any business in competition with or relating to the business of any Loan
Party except through and for the benefit of the Loan Parties.

 

9.12 Additional Negative Pledges. Create or otherwise cause or suffer to exist
or become effective, directly or indirectly, (a) any prohibition or restriction
(including any agreement to provide equal and ratable security to any other
Person in the event a Lien is granted to or for the benefit of Purchaser or the
Holders) on the creation or existence of any Lien upon the assets of the
Borrower or any Subsidiary in favor of Purchaser, other than Permitted Liens or
(b) any Contractual Obligation which may restrict or inhibit Purchaser’s rights
or ability to sell or otherwise dispose of the Collateral or any part thereof
after the occurrence of an Event of Default, other than, in each case, (a)
restrictions by reason of customary provisions restricting assignments,
subletting or other transfers contained in leases, subleases, licenses,
sublicenses and similar agreements entered into in the ordinary course of
business (provided that, such restrictions are limited to the property or assets
secured by such Liens or the property or assets subject to such leases, licenses
or similar agreements, as the case may be), (b) encumbrances or restrictions
existing under or by reason of any Requirements of Law, and (c) restrictions or
prohibitions under the AMC Loan Documents, the Shareholder Debt Facility and any
documents entered into in connection therewith or this Agreement.

 

9.13 Use of Proceeds. No Loan Party shall use any proceeds of the sale of the
Notes hereunder to, directly or indirectly, purchase or carry any “margin stock”
(as defined in Regulation U of the Board of Governors of the Federal Reserve
System) or to extend credit to others for the purpose of purchasing or carrying
any “margin stock” in violation of the provisions of Regulation T, U or X of the
Board of Governors of the Federal Reserve System.

 

9.14 Fiscal Year and Accounting Changes. No Loan Party shall change its fiscal
year from December 31 or make any significant change (a) in accounting treatment
and reporting practices except as required by GAAP or (b) in Tax reporting
treatment except as required by law.

 

9.15 Disposition of Assets. The Borrower shall not sell, assign, lease, convey,
transfer or otherwise dispose of all or any portion of any Property (including
accounts receivable, with or without recourse) or enter into any agreement to do
any of the foregoing other than in the ordinary course of business.

 

 28 

 

 

9.16 FuboTV Merger Agreement; FuboTV Loan Agreement. Borrower will not, nor will
it permit any of its Subsidiaries to amend, modify or waive any term or material
provision of the FuboTV Merger Agreement or FuboTV Loan Agreement.

 

Article 10
RESERVED

 

Article 11
EVENTS OF DEFAULT

 

11.1 Events of Default. The occurrence of any one or more of the following
events shall constitute an “Event of Default”:

 

(a) Default in the payment, after such amounts become due, of the principal of
the Notes (whether at redemption, upon acceleration or otherwise), any interest
accrued thereon, or any fees payable in connection therewith;

 

(b) [Reserved];

 

(c) Any representation or warranty made by or on behalf of any Loan Party in any
of the Note Documents, or any document contemplated by the Note Documents, is
incorrect in any material respect (or in any respect if such representation,
warranty, or financial statement is by its terms already qualified as to
materiality) when made (or deemed made);

 

(d) Failure by the Borrower or any of its Subsidiaries to comply with any term,
covenant or provision contained in Sections 8.1, 8.17 or Article 9 of this
Agreement or any other Note Document;

 

(e) Failure by any Loan Party to comply with or to perform any other provision
of this Agreement (and not constituting an Event of Default under any other
provision of this Article 11) and such failure continues unremedied for a period
of ten (10) days (or such longer period as may be agreed to by the Purchaser)
after the earlier of (i) written notice thereof is received by any Loan Party in
accordance with Section 13.2 or (ii) a Loan Party obtains knowledge of such
failure;

 

(f) (i) Failure of any Loan Party or any Subsidiary (other than FuboTV) to pay
within fifteen (15) days after the date due any payments under any payable or
other obligation of the Borrower or its Subsidiaries exceeding $100,000; or the
default by such Loan Party or any Subsidiary in the performance (beyond the
applicable grace period with respect thereto, if any) of any term, provision or
condition contained in any agreement pursuant to which any such payable or
obligation was created or is governed (after the expiration of any applicable
cure period, if any), or any other event shall occur or condition exist, the
effect of which default or event is to cause, or to permit the holder or the
applicable counterparty to cause, such payable or obligation to become due prior
to its stated maturity; or (ii) (A) FuboTV shall receive a notice of default,
termination, acceleration, nonperformance or similar from any holder of a
payable or other obligation, or any contract counterparty with respect to any
contract, payable or other obligation in excess of $50,000,000, or (B) failure
by FuboTV to pay within fifteen (15) days after the date due any payments under
any payable, contract or other obligation of FuboTV in an aggregate amount at
any one time outstanding in excess of $50,000,000;

 

 29 

 

 

(g) After the passing of any notice and opportunity to cure provided in such
agreement, default in the payment within fifteen (15) days after the date due,
or in the performance or observance of, any material obligation of, or condition
agreed to by any Loan Party or any Subsidiary (other than FuboTV) with respect
to any material purchase or lease of goods or services of $100,000 or more;

 

(h) Any Loan Party or any Subsidiary (i) ceases or fails to be Solvent, or
generally fails to pay, or admits in writing its inability to pay, its debts as
they become due; (ii) voluntarily ceases to conduct its business in the ordinary
course; (iii) commences any Insolvency Proceeding with respect to itself; or
(iv) takes any action to effectuate or authorize any of the foregoing;

 

(i) Any involuntary Insolvency Proceeding is commenced or filed against any Loan
Party or any Subsidiary, or any writ, judgment, warrant of attachment, warrant
of execution or similar process is issued or levied against a substantial part
of any Loan Party’s or Subsidiary’s properties which is not stayed or dismissed
within sixty (60) days; (ii) any Loan Party or any Subsidiary admits the
material allegations of a petition against it in any Insolvency Proceeding, or
an order for relief (or similar order under non-U.S. law) is ordered in any
Insolvency Proceeding; or (iii) any Loan Party or any Subsidiary acquiesces in
the appointment of a receiver, trustee, custodian, conservator, liquidator,
mortgagee in possession (or agent therefor) or other similar Person for itself
or a substantial portion of its property or business;

 

(j) Other than as forth on Schedule 11.1(j), one or more judgments, orders,
decrees or arbitration awards is entered against a Loan Party or any Subsidiary
involving in the aggregate a liability (to the extent not covered by independent
third-party insurance as to which the insurer does not dispute coverage), as to
any single or related series of transactions, incidents or conditions, of
$150,000 or more, and the same shall remain unvacated and unstayed pending
appeal for a period of thirty (30) days after the entry thereof;

 

(k) Any non-monetary judgment, order or decree is entered against a Loan Party
or any Subsidiary which has or would reasonably be expected to have a Material
Adverse Effect;

 

(l) Any Collateral Document shall cease to be in full force and effect; or any
Loan Party or any Person by, through or on behalf of any Loan Party, shall
contest in writing the validity or enforceability of any Collateral Document;

 

(m) The occurrence of a Change of Control;

 

(n) The FuboTV Merger is not consummated on or before May 1, 2020;

 

(o) The Failure of Borrower to comply with the terms of the FuboTV Merger
Agreement as in effect on the date hereof, and without giving effect to any
amendment, waiver or forbearance thereunder, or the FuboTV Merger Agreement is
terminated for any reason;

 

(p) The trading of FaceBank’s common shares shall be suspended by the SEC, the
Principal Market or FINRA, or otherwise halted for any reason, and such common
stock shall not be approved for listing or quotation on or delisted from the
Principal Market;

 

(q) The occurrence of an Event of Default (as therein defined) under the FuboTV
Loan Agreement, without giving effect to any amendment, waiver or forbearance
thereunder unless otherwise approved by Purchaser in writing; or

 

(r) Any Material Adverse Effect occurs.

 

 30 

 

 

11.2 Acceleration. If an Event of Default occurs under Section 11.1(a), (h),
(i), or (p), then the outstanding principal of and interest on the Notes shall
automatically become immediately due and payable, without presentment, demand,
protest or notice of any kind, all of which are expressly waived. Subject to
Section 11.3 below, if any other Event of Default, occurs and is continuing, the
Required Holders, by written notice to the Borrower, may declare the principal
of and interest on the Notes to be due and payable immediately. Upon any such
declaration of acceleration, such principal and interest shall become
immediately due and payable, each holder of any Note shall be entitled to
exercise all of its rights and remedies hereunder and under its Note whether at
law or in equity.

 

11.3 Standstill.

 

(a) Solely with respect to an occurrence of an Event of Default under Section
11.1(n), (o) or (q), and for the period of time commencing on the date of such
occurrence and ending on the date that is fifteen (15) days following such
occurrence (together with any extension thereof, the “Standstill Period”), the
Holders of the Notes shall not be permitted to (i) make a declaration of
acceleration under Section 11.2 or (ii) take any FaceBank Enforcement Action
against the FaceBank Collateral; provided, that the Borrower may elect to extend
the Standstill Period by fifteen (15) days by delivering irrevocable written
notice of such election to the Purchaser no later than one (1) Business Day
prior to the expiration of the then current Standstill Period (the “First
Standstill Extension”), at which time the Exercise Price (as such term is
defined in the Warrant) of the Warrant shall automatically and without further
action by any party be reduced to $0.01; provided, further that after the First
Standstill Extension, the Borrower may elect to further extend the Standstill
Period by an additional fifteen (15) days by delivering irrevocable written
notice of such election to the Purchaser no later than one (1) Business Day
prior to the expiration of the then current Standstill Period (the “Second
Standstill Extension”), at which time the number of Warrant Shares (as such term
is defined in the Warrant) shall automatically and without further action by any
party be doubled. In no event shall the Standstill Period exceed forty-five (45)
days without the prior written consent of the Purchaser. For the avoidance of
doubt, the provisions of this Section 11.3(a) shall not prohibit Purchaser from
taking any FaceBank Enforcement Actions against or under the FuboTV Loan
Agreement or the FuboTV Merger Documents.

 

(b) During the Standstill Period, in addition to the covenants and agreements
contained herein, the Loan Parties hereby jointly and severally covenant and
agree with the Holders as follows:

 

(i) no Loan Party shall, nor shall any Loan Party permit any of its Subsidiaries
to (A) open or establish any new deposit account or securities account, nor move
any assets into or between such accounts outside of the ordinary course of
business, or (B) issue any Capital Stock of FaceBank or any Subsidiaries, unless
the Net Cash Proceeds received therefrom are promptly but in no event more than
one (1) Business Day after receipt by such Loan Party, paid to the Purchaser to
satisfy in full all Obligations;

 

(ii) FaceBank shall not terminate the FuboTV Merger Agreement or exercise any of
its remedies pursuant to the FuboTV Merger Agreement or any other FuboTV Merger
Documents;

 

(iii) no Loan Party shall, nor shall any Loan Party permit any of its
Subsidiaries to engage in any transaction, except (A) in the ordinary course of
business or (B) to effectuate a refinancing in full of the Notes; and

 

 31 

 

 

(iv) each Loan Party shall and shall cause each of its respective Subsidiaries
to take any and all actions requested by the Purchaser (A) to effectuate the
collateral assignment of the FuboTV Loan Agreement and the FuboTV Merger
Documents or to exercise any rights and remedies thereunder or in connection
therewith and (B) to perfect a lien or protect the collateral pledged by FuboTV
under the FuboTV Loan Agreement.

 

(c) Any failure to comply with Section 11.3(b), or the occurrence of any other
Event of Default hereunder shall cause the Standstill Period to immediately
terminate, without any further action by any party.

 

11.4 Set-Off. Upon the occurrence and during the continuation of an Event of
Default, in addition to all other rights and remedies that may then be available
to any Holder of Notes, each such Holder is hereby authorized at any time and
from time to time, without notice to the Borrower (any such notice being
expressly waived by the Borrower) to set-off and apply any and all indebtedness
at any time owing by such Holder to or for the credit or the account of the
Borrower or its Subsidiaries against all amounts which may be owed to such
Holder by the Borrower or its Subsidiaries in connection with this Agreement or
any Notes. If any Holder of Notes shall obtain from any Borrower payment of any
principal of or interest on any Note or payment of any other amount under this
Agreement or any Note held by it or any other Note Document through the exercise
of any right of set-off, and, as a result of such payment, such Holder shall
have received a greater percentage of the principal, interest or other amounts
then due hereunder by the Borrower to such Holder than the percentage received
by any other Holders, it shall promptly make such adjustments with such other
Holders from time to time as shall be equitable, to the end that all the Holders
of Notes shall share the benefit of such excess payment (net of any expenses
which may be incurred by such Holder in obtaining or preserving such excess
payment) pro rata in accordance with the unpaid principal and/or interest on the
Notes or other amounts (as the case may be) owing to each of the Holders of the
Notes. To such end, all the Holders of the Notes shall make appropriate
adjustments among themselves if such payment is rescinded or must otherwise be
restored. Any Holder of any Note taking action under this Section 11.3 shall
promptly provide notice to the Borrower of any such action taken; provided, that
the failure of such Holder to provide such notice shall not prejudice its rights
hereunder.

 

11.5 Cumulative Remedies. The enumeration of the rights and remedies of the
Purchaser set forth in this Agreement is not intended to be exhaustive and the
exercise by the Purchaser of any right or remedy shall not preclude the exercise
of any other rights or remedies, all of which shall be cumulative, and shall be
in addition to any other right or remedy given hereunder or under the other Note
Documents or that may now or hereafter exist at law or in equity or by suit or
otherwise. No delay or failure to take action on the part of the Purchaser in
exercising any right, power or privilege shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right, power or privilege
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege or shall be construed to be a waiver of any Event of
Default. No course of dealing between the Borrower, the Purchaser or their
respective agents or employees shall be effective to change, modify or discharge
any provision of this Agreement or any of the other Note Documents or to
constitute a waiver of any Event of Default.

 

 32 

 

 

Article 12
INDEMNIFICATION

 

12.1 Indemnification. In addition to all other sums due hereunder or provided
for in this Agreement, the Borrower and its Subsidiaries, jointly and severally,
shall indemnify and hold harmless each Purchaser and its Affiliates and their
respective officers, directors, agents, employees, Subsidiaries, partners,
members, attorneys, accountants and controlling persons (each, an “Indemnified
Party”) to the fullest extent permitted by law from and against any and all
losses, claims, damages, expenses (including, without limitation, reasonable
fees, disbursements and other charges of counsel and costs of investigation
incurred by an Indemnified Party in any action or proceeding between the
Borrower or any of its Subsidiaries and such Indemnified Party (or Indemnified
Parties) or between an Indemnified Party (or Indemnified Parties) and any third
party or otherwise) or other liabilities or losses (collectively,
“Liabilities”), in each case resulting from or arising out of any breach of any
representation or warranty, covenant or agreement of the Borrower or any of its
Subsidiaries in this Agreement or any other Note Document, including without
limitation, the failure to make payment when due of amounts owing pursuant to
this Agreement or any other Note Document, on the due date thereof (whether at
the scheduled maturity, by acceleration or otherwise) or any legal,
administrative or other actions (including, without limitation, actions brought
by any holders of equity or Debt of the Borrower or any of its Subsidiaries or
derivative actions brought by any Person claiming through or in the Borrower’s
or any of its Subsidiaries’ name), proceedings or investigations (whether formal
or informal), or written threats thereof, based upon, relating to or arising out
of the Note Documents, the transactions contemplated thereby, or any Indemnified
Party’s role therein or in the transactions contemplated thereby; provided,
however, that the Borrower and its Subsidiaries shall not be liable under this
Section 12.1 to an Indemnified Party to the extent such Liabilities resulted
from the willful misconduct or gross negligence of such Indemnified Party;
provided, further, that if and to the extent that such indemnification is
unenforceable for any reason other than willful misconduct or gross negligence,
the Borrower and its Subsidiaries, jointly and severally, shall make the maximum
contribution to the payment and satisfaction of such Liabilities which shall be
permissible under Requirements of Law. In connection with the obligation of the
Borrower and its Subsidiaries to indemnify for expenses as set forth above, each
of the Borrower and its Subsidiaries further agrees, upon presentation of
invoices, to reimburse each Indemnified Party for all such expenses (including,
without limitation, reasonable fees, disbursements and other charges of counsel
and costs of investigation incurred by an Indemnified Party in connection with
any Liabilities) as they are incurred by such Indemnified Party.

 

12.2 Procedure; Notification. Each Indemnified Party under this Article 12 will,
after the receipt of notice of the commencement of any action, investigation,
claim or other proceeding against such Indemnified Party in respect of which
indemnity may be sought from the Borrower and its Subsidiaries under this
Article 12, notify the Borrower in writing of the commencement thereof. The
omission of any Indemnified Party to so notify the Borrower of any such action
shall not relieve the Borrower or any of its Subsidiaries from any liability
which it may have to such Indemnified Party unless such omission substantially
and irrevocably impairs the Borrower’s or any of its Subsidiaries’ ability to
defend the action, claim or other proceeding. In case any such action, claim or
other proceeding shall be brought against any Indemnified Party and it shall
notify the Borrower of the commencement thereof, the Borrower shall, with
Purchaser’s consent, be entitled to assume the defense thereof at its own
expense, with counsel satisfactory to such Indemnified Party in its reasonable
judgment; provided, that any Indemnified Party may, at its own expense, retain
separate counsel to participate in such defense. Notwithstanding the foregoing,
in any action, claim or proceeding in which the Borrower or any of its
Subsidiaries, on the one hand, and an Indemnified Party, on the other hand, is,
or is reasonably likely to become, a party, such Indemnified Party shall have
the right to employ separate counsel at the Borrower’s or such Subsidiary’s
expense and to control its own defense of such action, claim or proceeding if,
in the reasonable opinion of counsel to such Indemnified Party, a conflict or
potential conflict exists between the Borrower or any of its Subsidiaries, on
the one hand, and such Indemnified Party, on the other hand, that would make
such separate representation advisable. Each of the Borrower and its
Subsidiaries agrees that it will not, without the prior written consent of the
Required Holders, settle, compromise or consent to the entry of any judgment in
any pending or threatened claim, action or proceeding relating to the matters
contemplated hereby (if any Indemnified Party is a party thereto or has been
actually threatened to be made a party thereto) unless (i) such settlement,
compromise or consent includes an unconditional release of the Purchaser and
each other Indemnified Party from all liability arising or that may arise out of
such claim, action or proceeding (ii) the Borrower has provided reasonable prior
notice thereof and (iii) the Purchaser has provided its prior written consent to
such settlement, compromise or consent, which consent will not be unreasonably
withheld or delayed. The rights accorded to Indemnified Parties hereunder shall
be in addition to any rights that any Indemnified Party may have at common law,
by separate agreement or otherwise.

 

 33 

 

 

Article 13
MISCELLANEOUS

 

13.1 Survival of Representations and Warranties. All of the representations and
warranties made herein shall survive the execution and delivery of this
Agreement, any investigation by or on behalf of the Purchaser, acceptance of the
Notes and payment therefor, or termination of this Agreement.

 

13.2 Notices. All notices, demands and other communications provided for or
permitted hereunder shall be made in writing and shall be by registered or
certified first-class mail, return receipt requested, telecopier (with receipt
confirmed), courier service, e-mail or personal delivery:

 

  (a) if to the Purchaser:

 

FB Loan Series I, LLC

c/o Hutton Ventures LLC

207 W. 25th Street

9th Floor

New York, NY 10001

Facsimile: (212) 656-1214

Email Address: rschechter@huttoncm.com

Attention: Rob Schechter

 

With a copy (which shall not constitute notice) to:

 

K&L Gates LLP

599 Lexington Avenue

New York, NY 10022

Facsimile: (212) 536-3901

Attention: Ed Dartley, Esq., Aaron S. Rothman, Esq.

 

  (b) if to the Borrower or any Subsidiary:

 

Facebank Group, Inc.
1115 Broadway, 12th Floor
New York, New York 10010

E-Mail: john.textor@facebank.com
Attention: John Textor

 

With a copy (which shall not constitute notice) to:

 

Loeb & Loeb LLP
345 Park Avenue
New York, New York 10022
Facsimile: (212) 658-9332
E-Mail: mnussbaum@loeb.com
Attention: Mitch Nussbaum, Esq.

 

All such notices and communications shall be deemed to have been duly given:
when delivered by hand, if personally delivered; when delivered by courier, if
delivered by commercial overnight courier service; if mailed, five (5) Business
Days after being deposited in the mail, postage prepaid; or if telecopied, when
receipt is acknowledged.

 

 34 

 

 

13.3 Successors and Assigns.

 

(a) This Agreement shall inure to the benefit of and be binding upon the
successors and permitted assigns of the parties hereto. Subject to applicable
securities laws, the Purchaser may transfer any of its Notes in whole or in part
and may assign its rights under the Note Documents at any time. The Purchaser
may, without the consent of Borrower, assign, bifurcate, syndicate, sell or
grant a participation in all or any portion of the Obligations in a private
transaction not constituting a public offering, and the Borrower hereby agrees
to cooperate in any such transaction. Such transaction shall be negotiated,
executed and performed at the Purchaser’s cost and expense; provided that, the
Borrower shall be responsible for its own legal fees in connection therewith.
The Purchaser shall endeavor to provide written notice to the Borrower of any
assignment within five (5) Business Days after the date of such assignment,
provided that the failure to so deliver shall not affect the validity of such
assignment, or create any liability on the part of the Borrower or the
applicable assignee.

 

(b) Any Holder may at any time, without the consent of, or notice to, Borrower,
sell to one or more Persons participating interests in its Notes or other
interests hereunder (any such Person, a “Participant”). In the event of a sale
by a Holder of a participating interest to a Participant, (i) such Holder’s
obligations hereunder shall remain unchanged for all purposes, (ii) Borrower
shall continue to deal solely and directly with such Holder in connection with
such Holder’s rights and obligations hereunder and (iii) all amounts payable by
Borrower shall be determined as if such Holder had not sold such participation
and shall be paid directly to such Holder. No Participant shall have any direct
or indirect voting rights hereunder except with respect to any event described
in Section 13.4. In the event that a Holder sells a participation, the Holder,
as a non fiduciary agent on behalf of the Borrower, shall maintain (or cause to
be maintained) in the United States a register (the “Participant Register”) on
which it enters the name and addresses of all participants in the Obligations
held by it and the rights of such participants in the Obligations (including
principal amount, interest thereon, and fees of the portion of such Obligations
that is subject to such participations). No Holder shall have an obligation to
disclose all or any portion of the Participant Register to any Person (including
the identity of any Participant or any information relating to a Participant’s
interest in any Obligation), except as otherwise required by applicable law and
to the Borrower at their reasonable request and then, solely to the extent that
such disclosure is required to establish that such participation or Obligation
is in registered form under Sections 5f.103-1(c) and 1.871-14(c) of the Treasury
Regulations. Any participation or transfer thereof may be effected only by the
registration of such participation on the Participant Register.

 

(c) The Borrower may not assign any of its rights, or delegate any of its
obligations, under this Agreement without the prior written consent of the
Required Holders, and any such purported assignment by the Borrower without the
written consent of the Required Holders shall be void and of no effect. Except
as provided in Article 12, no Person other than the parties hereto and their
successors and permitted assigns is intended to be a beneficiary of any of the
Note Documents.

 

13.4 Amendment and Waiver.

 

(a) No failure or delay on the part of any of the parties hereto in exercising
any right, power or remedy hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right, power or remedy preclude
any other or further exercise thereof or the exercise of any other right, power
or remedy. The remedies provided for in this Agreement are cumulative and are
not exclusive of any remedies that may be available to the parties hereto at
law, in equity or otherwise.

 

(b) Any amendment, waiver, supplement or modification of or to any provision of
this Agreement, and any consent to any departure by any party from the terms of
any provision of this Agreement, shall be effective (i) only if it is made or
given in writing and signed by the Borrower and the Required Holders (unless
such provision specifically states that such approval is only required by the
Purchaser) and (ii) only in the specific instance and for the specific purpose
for which made or given.

 

 35 

 

 

(c) Except where notice is specifically required by this Agreement, no notice to
or demand on the Borrower in any case shall entitle the Borrower to any other or
further notice or demand in similar or other circumstances.

 

13.5 Signatures; Counterparts. Facsimile or any other electronic transmission of
any executed original document and/or retransmission of any executed facsimile
transmission shall be deemed to be the same as the delivery of an executed
original. At the request of any party hereto, the other parties hereto shall
confirm facsimile or other electronic transmissions by executing duplicate
original documents and delivering the same to the requesting party or parties.
This Agreement may be executed in any number of counterparts and by the parties
hereto in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which taken together shall constitute one and the
same agreement.

 

13.6 Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.

 

13.7 GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, CONSTRUED IN ACCORDANCE
WITH, AND ENFORCED UNDER, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO
THE PRINCIPLES OF CONFLICTS OF LAW OF SUCH STATE.

 

13.8 JURISDICTION, JURY TRIAL WAIVER, ETC.

 

(a) EACH PARTY TO THIS AGREEMENT HEREBY IRREVOCABLY AGREES THAT THE ANY LEGAL
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE NOTES, OR
ANY AGREEMENTS OR TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY MAY BE BROUGHT IN
THE COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES OF AMERICA FOR THE
SOUTHERN DISTRICT OF NEW YORK AND HEREBY EXPRESSLY SUBMITS TO THE PERSONAL
JURISDICTION AND VENUE OF SUCH COURTS FOR THE PURPOSES THEREOF AND EXPRESSLY
WAIVES ANY CLAIM OF IMPROPER VENUE AND ANY CLAIM THAT ANY SUCH COURT IS AN
INCONVENIENT FORUM. EACH PARTY HEREBY IRREVOCABLY CONSENTS TO THE SERVICE OF
PROCESS OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH SUIT, ACTION OR
PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL,
POSTAGE PREPAID, TO ITS ADDRESS SET FORTH IN SECTION 13.2.

 

(b) EACH LOAN PARTY HEREBY WAIVES ITS RIGHT TO A JURY TRIAL WITH RESPECT TO ANY
ACTION OR CLAIM ARISING OUT OF ANY DISPUTE IN CONNECTION WITH THIS AGREEMENT,
THE NOTES, OR ANY OF THE OTHER NOTE DOCUMENTS, ANY RIGHTS OR OBLIGATIONS
HEREUNDER OR THEREUNDER OR THE PERFORMANCE OF SUCH RIGHTS AND OBLIGATIONS. EACH
OF LOAN PARTIES AND THEIR SUBSIDIARIES (i) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF THE PURCHASER HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
THE PURCHASER WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVERS AND (ii) ACKNOWLEDGES THAT THE PURCHASER HAS BEEN INDUCED TO
ENTER INTO THIS AGREEMENT, AND THE OTHER NOTE DOCUMENTS TO WHICH IT IS PARTY BY,
AMONG OTHER THINGS, THE WAIVERS AND CERTIFICATIONS CONTAINED HEREIN.

 

 36 

 

 

13.9 Severability. If any one or more of the provisions contained in this
Agreement, or the application thereof in any circumstance, is held invalid,
illegal or unenforceable in any respect for any reason, the validity, legality
and enforceability of any such provision in every other respect and of the
remaining provisions hereof shall not be in any way impaired, unless the
provisions held invalid, illegal or unenforceable shall substantially impair the
benefits of the remaining provisions of this Agreement. The parties hereto
further agree to replace such invalid, illegal or unenforceable provision of
this Agreement with a valid, legal and enforceable provision that will achieve,
to the extent possible, the economic, business and other purposes of such
invalid, illegal or unenforceable provision.

 

13.10 Rules of Construction. Unless the context otherwise requires, “or” is not
exclusive, and references to sections or subsections refer to sections or
subsections of this Agreement.

 

13.11 Entire Agreement. This Agreement, together with the exhibits and schedules
hereto and the other Note Documents, is intended by the parties as a final
expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained in this Agreement, the exhibits and schedules
hereto and the other Note Documents. There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein or
therein. This Agreement, together with the exhibits and schedules hereto, and
the other Note Documents supersede all prior agreements and understandings
between the parties with respect to such subject matter.

 

13.12 Certain Expenses. The Borrower will pay all expenses of the Purchaser
(including, without limitation, reasonable fees, charges and disbursements of
counsel to the Purchaser) in connection with (a) any enforcement, amendment,
supplement, modification or waiver of or to any provision of this Agreement or
any of the other Note Documents or any documents relating thereto (including,
without limitation, a response to a request by the Borrower for the consent of
the Required Holders or the Purchaser to any action otherwise prohibited
hereunder or thereunder), (b) consent to any departure from, the terms of any
provision of this Agreement or such other documents, and (c) any redemption of
the Notes or any equity or other interests in the Borrower or any Subsidiary of
the Borrower owned by such Holder.

 

13.13 Publicity. Except as may be required by Requirements of Law (including
filings by any Holder with the United States Securities Exchange Commission as
required under the Securities Act or other applicable law), none of the parties
hereto shall issue a publicity release or announcement or otherwise make any
public disclosure concerning this Agreement or the transactions contemplated
hereby, without prior approval by the other party hereto. If any announcement is
required by law to be made by any party hereto, prior to making such
announcement such party will deliver a draft of such announcement to the other
parties and shall give the other parties an opportunity to comment thereon.
Notwithstanding anything herein to the contrary, any party to this Agreement and
the other Note Documents (and any employee, representative, or other agent of
any such party) may disclose to any and all persons, without limitation of any
kind, such party’s tax treatment and the tax structure of the Transactions and
all materials of any kind (including opinions or other tax analyses) that are
provided to it relating to such tax treatment and tax structure; provided,
however, notwithstanding the above, any such information and materials shall be
kept confidential to the extent necessary to comply with applicable securities
laws. Notwithstanding anything herein to the contrary, the Borrower shall be
permitted to disclose this Agreement and the Note Documents to any Governmental
Authority in connection with any licensing or accreditation necessary or
desirable to the conduct of the Borrower’s business (it being understood that
the Borrower shall provide advance notice of such disclosure to the Purchaser,
to the extent practicable).

 

13.14 Further Assurances. Each of the parties shall execute such documents and
perform such further acts (including, without limitation, obtaining any
consents, exemptions, authorizations, or other actions by, or giving any notices
to, or making any filings with, any Governmental Authority or any other Person)
as may be required or desirable to carry out or to perform the provisions of
this Agreement, including without limitation, any post-closing assignment(s) by
any Holder of a portion of the Notes to a Person not currently a party hereto,
subject to the limitations set forth herein.

 

13.15 No Strict Construction. The parties hereto have participated jointly in
the negotiation and drafting of this Agreement and the other Note Documents. In
the event an ambiguity or question of intent or interpretation arises under any
provision of this Agreement or any Note Document, this Agreement or such other
Note Document shall be construed as if drafted jointly by the parties thereto,
and no presumption or burden of proof shall arise favoring or disfavoring any
party by virtue of the authorship of any of the provisions of this Agreement or
any other Note Document. No knowledge of, or investigation, including without
limitation, due diligence investigation, conducted by, or on behalf of, the
Purchaser or any other Holder shall limit, modify or affect the representations
set forth in Article 6 of this Agreement or the right of any Holder to rely
thereon.

 

[signature pages follow]

 

 37 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their respective officers hereunto duly authorized as of the
date first above written.

 



  Borrower:         FACEBANK GROUP, INC.         By: /s/ John C. Textor   Name:
John C. Textor   Title: Chief Executive Officer         FUBOTV ACQUISITION CORP.
        By: /s/ John C. Textor   Name: John C. Textor   Title: President        
EVOLUTION AI CORPORATION         By: /s/ John C. Textor   Name: John C. Textor  
Title: Chief Executive Officer         PULSE EVOLUTION CORPORATION         By:
/s/ Jordan Fiksenbaum   Name: Jordan Fiksenbaum   Title: Chief Executive Officer

 

[signature pages continue]

 

 [Note Purchase Agreement] 

 

 

  Purchaser:         FB LOAN SERIES I, LLC         By: /s/ Greg Preis   Name:
Greg Preis   Title: Authorized Signatory

 

 [Note Purchase Agreement] 

 

 

Schedule 2.1

Commitments

 

Purchaser  Notes  FB Loan Series I, LLC  $10,050,000  Total  $10,050,000 

 

   

 